EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

 


DATED AS OF APRIL 5, 2006

BY AND AMONG

TERRAWAVE SOLUTIONS, LTD.
AND

GIGAWAVE TECHNOLOGIES, LTD.

SELLERS

AND

TESSCO INCORPORATED

AND

GW SERVICE SOLUTIONS, INC.

PURCHASERS

AND

TESSCO TECHNOLOGIES INCORPORATED

GUARANTOR

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

Recitals

 

1

 

 

 

Article 1. Definitions

 

1

 

 

 

Article 2. Terms of Purchase and Sale

 

13

Section 2.1: Purchase and Sale

 

13

Section 2.2: Excluded Assets

 

14

Section 2.3: Purchase Price and Payment

 

15

Section 2.4: Final Determination and Payment of Net Current Asset Value

 

16

Section 2.5: Assumed Liabilities and Retained Liabilities

 

17

Section 2.6: Recoupment of Prepaid Purchase Price

 

19

Section 2.7: Closing

 

20

Section 2.8: Purchase Price Allocation

 

20

 

 

 

Article 3. Contingent Purchase Price Payments

 

21

Section 3.1: Installment Payments

 

21

Section 3.2: NPC Earnout Payments

 

21

Section 3.3: Broadband NPC Payments

 

22

Section 3.4: Maximum Contingent Purchase Price Payments

 

23

Section 3.5: Officers’ Certificates

 

23

Section 3.6: Payments

 

23

 

 

 

Article 4. Representations and Warranties of Sellers

 

23

Section 4.1: Power and Authority; Effect of Agreement

 

23

Section 4.2: Governmental Consents

 

24

Section 4.3: Litigation

 

24

Section 4.4: Title to Assets

 

24

Section 4.5: Inventory

 

25

Section 4.6: Accounts Receivable

 

25

Section 4.7: Accounts Payable

 

25

Section 4.8: Intellectual Property Rights

 

25

Section 4.9: Sufficiency and Condition of Assets

 

26

Section 4.10: Financial Statements

 

26

Section 4.11: Absence of Undisclosed Liabilities

 

26

Section 4.12: Absence of Certain Changes or Events

 

26

Section 4.13: Commitments

 

27

Section 4.14: Facilities Lease

 

28

Section 4.15: Transactions with Related Parties

 

28

Section 4.16: Compliance With Laws

 

28

Section 4.17: Taxes

 

29

Section 4.18: Environmental Matters

 

29

Section 4.19: Labor and Employment Matters

 

30

 

ii


--------------------------------------------------------------------------------




 

Section 4.20: Employee Benefit Plans

 

30

Section 4.21: Bulk Transfer Laws

 

31

Section 4.22: No Brokers or Finders

 

31

Section 4.23: No Material Misstatements or Omissions

 

31

 

 

 

Article 5. Representations and Warranties of Purchasers and TESSCO

 

31

Section 5.1: Power and Authority; Effect of Agreement

 

31

Section 5.2: Governmental Consents

 

32

Section 5.3: Litigation

 

32

Section 5.4: No Brokers or Finders

 

33

Section 5.5: No Material Misstatements or Omissions

 

33

 

 

 

Article 6. Additional Covenants of Sellers

 

33

Section 6.1: Cooperation by Sellers

 

33

Section 6.2: Interim Financial Statements

 

33

Section 6.3: Conduct of Business

 

33

Section 6.4: Access

 

34

Section 6.5: No Solicitation of Transactions

 

34

Section 6.6: Books and Records; Personnel

 

35

Section 6.7: Further Assurances

 

35

Section 6.8: Inventory Transition

 

36

Section 6.9: A/R and A/P Transition

 

36

Section 6.10: Tax Clearances

 

36

Section 6.11: Name Changes

 

36

 

 

 

Article 7. Additional Covenants of Purchasers and TESSCO

 

36

Section 7.1: Cooperation by Purchasers and TESSCO

 

37

Section 7.2: Books and Records; Personnel

 

37

Section 7.3: Maintaining Earn-out Opportunity

 

37

Section 7.4: Further Assurances

 

37

 

 

 

Article 8. Employee Matters

 

38

Section 8.1: Offers to Sellers’ Employees

 

38

Section 8.2: Preclosing Employee Expenses

 

38

 

 

 

Article 9. Conditions to Obligations of Purchasers and TESSCO

 

38

Section 9.1: Representations, Warranties and Covenants of Sellers

 

38

Section 9.2: No Prohibition

 

38

Section 9.3: Documents

 

38

Section 9.4: Employment Agreements

 

38

Section 9.5: Required Consents

 

39

Section 9.6: Tax Clearances

 

39

Section 9.7: Required SKU Information

 

39

Section 9.8: No Material Adverse Change

 

39

 

iii


--------------------------------------------------------------------------------




 

Article 10. Conditions to Obligations of Sellers

 

39

Section 10.1: Representations, Warranties and Covenants of Purchasers and TESSCO

 

39

Section 10.2: No Prohibition

 

39

Section 10.3: Documents

 

39

Section 10.4: Employment Agreements

 

39

 

 

 

Article 11. Termination Before Closing

 

40

Section 11.1: Termination

 

40

Section 11.2: Effect on Obligations

 

40

 

 

 

Article 12. Indemnification

 

40

Section 12.1: Indemnification by Sellers

 

40

Section 12.2: Indemnification by Purchasers and TESSCO

 

41

Section 12.3: Notice of Claims

 

41

Section 12.4: Third-Person Claims

 

42

Section 12.5: Time Limits on Assertion of Claims

 

43

Section 12.6: Limitations on Indemnification

 

43

Section 12.7: Express Negligence Acknowledgement

 

44

 

 

 

Article 13. Dispute Resolution

 

45

Section 13.1: Negotiation and Good-Faith Resolution

 

45

Section 13.2: Arbitration

 

45

Section 13.3: Injunctive Relief

 

45

 

 

 

Article 14. Miscellaneous

 

45

Section 14.1: Certain Rules of Construction

 

45

Section 14.2: Entire Agreement

 

46

Section 14.3: Successors and Assigns

 

46

Section 14.4: Modification and Waiver

 

46

Section 14.5: Expenses

 

46

Section 14.6: Third-Party Beneficiaries

 

46

Section 14.7: Notices

 

47

Section 14.8: Governing Law

 

48

Section 14.9: Public Announcements

 

48

Section 14.10: Counterparts

 

48

 

 

 

Exhibits:

 

 

A — Assumption Agreement

 

 

B — Bill of Sale and Instrument of Assignment

 

 

C — Form of Copyright Assignment

 

 

D —Employment Agreements:

 

 

D-1 — Marco Employment Agreement

 

 

 

iv


--------------------------------------------------------------------------------




 

D-2 — Burke Employment Agreement

 

 

D-3 — Sablatura Employment Agreement

 

 

D-4 — Snow Employment Agreement

 

 

E — Assignment of Lease

 

 

F — Definition of “Net Profit Contribution” and Related Terms

 

 

G — Purchasers Certificate

 

 

H — Sellers Certificate

 

 

I —Trademark Assignments:

 

 

I-1 — Assignment of TerraWave Trademark

 

 

I-2 — Assignment of GigaWave Trademark

 

 

Schedules:

 

 

Schedule 1.98: Required Consents

 

 

Schedule 2.2: Certain Excluded Assets

 

 

Schedule 2.5(a): Certain Assumed Liabilities

 

 

Schedule 2.5(c): Certain Retained Liabilities

 

 

 

 

 

Disclosure Schedule

 

 

 

v


--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made as of the 5th day of April, 2006, by and
among TERRAWAVE SOLUTIONS, LTD., a Texas limited partnership (“TerraWave”), and
GIGAWAVE TECHNOLOGIES, LTD., a Texas limited partnership (“GigaWave”) (each
“Seller” and together “Sellers”); TESSCO INCORPORATED, a Delaware corporation
(“TESSCO Inc.”), and GW SERVICE SOLUTIONS, INC., a Delaware corporation (“GSS”)
(each “Purchaser” and together “Purchasers”), and TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (“TESSCO”).


RECITALS

A.            TerraWave is a value-added distributor and manufacturer
specializing in providing 2.4 GHz and 5 GHz wireless local area network (“WLAN”)
solutions to resellers and end users. GigaWave is a provider of innovative
training services, curriculum development, and certification programs for the
WLAN industry. The sole general partner of TerraWave and GigaWave is CCCS
Management, LLC, a Texas limited liability company, which in turn is owned by
Christopher N. Marco (“Marco”), Carter J. Burke (“Burke”), Charles A. Sablatura
(“Sablatura”), and Stephen R. Snow (“Snow”) (each a “Key Executive”). All of the
limited partnership interests in TerraWave and GigaWave are owned by the Key
Executives.

B.            Sellers desire to sell and transfer to Purchasers, and Purchasers
desire to purchase and acquire from Sellers, substantially all of the assets
used in the businesses currently conducted by Sellers (the “Acquired
Businesses”) on the terms and subject to the conditions set forth herein. In
particular, TESSCO Inc. wishes to acquire substantially all of the assets used
in the businesses currently conducted by TerraWave, and GSS wishes to acquire
substantially all of the assets used in the businesses currently conducted by
GigaWave.

C.            TESSCO Inc. is a wholly-owned subsidiary of TESSCO, and GSS is an
indirect, wholly-owned subsidiary of TESSCO. Accordingly, TESSCO will derive a
substantial economic benefit from the transaction. TESSCO has, therefore,
guaranteed the obligations of Purchasers hereunder pursuant to a Guaranty
Agreement of even date herewith (the “TESSCO Guaranty”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements hereinafter set forth,
and other good and valuable consideration the receipt and sufficiency of which
the parties hereby acknowledge, the parties intending to be legally bound hereby
agree as follows:


ARTICLE 1.       DEFINITIONS.

As used in this Agreement, the following terms have the meanings ascribed to
them in this Article:

1.1           “AAA” has the meaning ascribed to it in section 13.2.


--------------------------------------------------------------------------------




1.2           “Accounts Receivable” means all trade accounts receivable of
either Seller (regardless of age) relating to the Acquired Business, other than
accounts receivable owing by any employee, officer, director, or partner of
either Seller.

1.3           “Accrued Vacation Expense” means vacation pay accrued as of the
Closing Date to Hired Employees to the extent set forth in a separate schedule
agreed upon between Sellers and Purchasers.

1.4           “Acquired Assets” has the meaning ascribed to it in section 2.1.

1.5           “Acquired Businesses” has the meaning ascribed to it in the
Recitals.

1.6           “Affiliate” of a person means (i) any other person who, directly
or indirectly, Controls, or is Controlled by, or is under common Control with,
such person or (ii) in the case of an individual, any other individual related
by blood, marriage, or adoption to such individual.

1.7           “Agreement” means this Agreement, including the Disclosure
Schedule and all exhibits, schedules, and annexes hereto or thereto, as the same
may from time to time be amended or modified by agreement of all of the parties.

1.8           “Assumed Liabilities” has the meaning ascribed to it in section
2.5(a).

1.9           “Assumption Agreement” means the Assumption Agreement by
Purchasers relating to the Assumed Liabilities in the form attached hereto as
Exhibit A.

1.10         “Base Amount” has the meaning ascribed to it in section 2.3.

1.11         “Base Broadband NPC” has the meaning ascribed to it in section
3.3(b).

1.12         “Bill of Sale” means the Bill of Sale and Instrument of Assignment
in the form attached hereto as Exhibit B.

1.13         “Books and Records” means all of the following (whether in written,
electronic, or other form): (i) all books, records, files, information, and data
arising out of or relating to any of the Acquired Businesses or any of the
Acquired Assets (other than items constituting Retained Books and Records),
including all lists of and information concerning past and present customers and
suppliers, all mailing lists, all vendor contracts and records, and all product
plans and specifications and other information concerning products (whether
existing or currently planned or under development), and (ii) copies of
personnel records and files relating to employees of either Seller who are hired
by Purchasers or TESSCO as contemplated by section 8.1.

2


--------------------------------------------------------------------------------




1.14         “Broadband Business” means TESSCO’s existing broadband business as
such business is conducted after the Closing Date.

1.15         “Broadband NPC” for any period means Net Profit Contribution
derived for such period from the Broadband Business.

1.16         “Broadband NPC Payment” has the meaning ascribed to it in section
3.3(a).

1.17         “Bulk Transfer Laws” has the meaning ascribed to it in section
4.21.

1.18         “Business Day” means any day other than a (i) Saturday, (ii) Sunday
or (iii) day on which banks in Baltimore, Maryland or San Antonio, Texas are
required to be closed.

1.19         “Claim Expenses” means any and all expenses reasonably incurred in
connection with investigating, defending, or asserting any claim, action, suit,
or proceeding incident to any matter indemnified against hereunder (including
court filing fees, court costs, arbitration fees or costs, witness fees, and
reasonable fees and disbursements of legal counsel, investigators, expert
witnesses, consultants, accountants, and other professionals).

1.20         “Claim Notice” has the meaning ascribed to it in section 12.3(a).

1.21         “Claim Rights” means, collectively, all causes of action,
judgments, claims, indemnity rights, or similar rights (including rights arising
under express or implied warranties with respect to Inventory or Equipment
acquired by Purchasers hereunder) that arise out of or otherwise relate to any
of the Acquired Businesses or the Contract Rights or other Acquired Assets (but
excluding any such cause of action, judgment, claim, indemnity right, or similar
right to the extent that it relates to the Excluded Assets or the Retained
Liabilities). “Claim Rights” expressly includes all Sparco Claim Rights to the
extent that such rights are based on actions by any of the Sparco Parties taken
or occurring on or after the Closing Date.

1.22         “Closing” means the closing of the transactions contemplated by
this Agreement, as described in section 2.6.

1.23         “Closing Date” means the date on which Closing occurs as provided
in section 2.6.

1.24         “Closing Date A/P Report” has the meaning ascribed to it in section
4.7.

1.25         “Closing Date A/R Report” has the meaning ascribed to it in section
4.6.

3


--------------------------------------------------------------------------------




1.26         “Closing Date Inventory Report” has the meaning ascribed to it in
section 4.5.

1.27         “Closing Date Payment” has the meaning ascribed to it in section
2.3(a).

1.28         “Closing Document” means any of (i) the Assumption Agreement, (ii)
the Bill of Sale, (iii) the Copyright Assignments, (iv) the Employment
Agreements, (v) the Lease Assignment, (vi) the Trademark Assignments, (vii) the
Purchasers Certificate, or (viii) the Sellers Certificate, and “Closing
Documents” means all of the foregoing.

1.29         “Code” means the Internal Revenue Code of 1986, as amended.

1.30         “Combined NPC” for any period means the sum of Private Brand NPC,
Wi-Fi NPC, and Training NPC for such period.

1.31         “Commercially Reasonable Efforts” means efforts that a reasonable
business person desirous of achieving a result would use in similar
circumstances to achieve that result as expeditiously as possible; provided,
however, such efforts will not be deemed to require a person to undertake
extraordinary or unreasonable measures, including the payment of amounts in
excess of normal and usual filing fees, processing fees, or other payments with
respect to any contract, agreement, or legally binding commitment or contractual
obligation that are significant in the context of such contract, agreement, or
legally binding commitment or contractual obligation.

1.32         “Commitment” means any contract, agreement, or legally binding
commitment or contractual obligation (whether or not in writing) or any lease of
real or personal property, including any and all amendments to any of the
foregoing, to which either Seller is a party, or by which either Seller or any
of the Acquired Assets is bound, that relates to or affects the Acquired
Businesses or the Acquired Assets, including the Facilities Lease, Customer
Contracts, Supplier Contracts, the Equipment Leases, the License Agreements, and
contracts with and commitments to any of either Seller’s employees.

1.33         “Confidentiality Agreement” means the Reciprocal Confidentiality
Agreement dated March 23, 2005 between Sellers and TESSCO.

1.34         “Contamination” means the emission, discharge, or release, or
threatened emission, discharge, or release, of any Hazardous Substance to, on,
onto, or into the environment and the effects of such emission, discharge,
release, or threatened emission, discharge, or release, including the presence,
existence, or threat of any such Hazardous Substance.

1.35         “Contract Rights” means all rights of either Seller (including
rights to or in respect of any deposits, prepayments, or advances) arising out
of: (i) Customer Contracts, Supplier Contracts, the Facilities Lease, the
Equipment Leases, and the License Agreements; (ii) any nondisclosure,
nonsolicitation, ownership of inventions, or similar

4


--------------------------------------------------------------------------------




agreement with any Hired Employee; (iii) any other nondisclosure or
confidentiality agreement relating to proprietary or other information of either
Seller; or (ii) any other contract with a third party to the extent that the
liabilities and obligations under such other contract are among the Assumed
Liabilities.

1.36         “Control” (including its use in the terms “Controlling,”
“Controlled by,” and “under common Control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting shares, by
contract, or otherwise.

1.37         “Copyright Assignments” means the assignments of the copyrights
identified in the Disclosure Schedule in the form attached hereto as Exhibit C.

1.38         “Customer Contract” means any purchase order or other contract for
the sale of Inventory, products, goods, or services entered into by either
Seller in the ordinary course of the Acquired Businesses to the extent unfilled
as of the Closing Date, whether or not entered on the books and records of
either Seller, other than a purchase order or contract (if any) that constitute
an Excluded Asset.

1.39         “Disclosible Commitment” has the meaning ascribed to it in section
4.13.

1.40         “Disclosure Schedule” means the Disclosure Schedule, dated as of
the date of this Agreement, delivered to Purchasers by Sellers in connection
with this Agreement.

1.41         “Earnout Period” means one of the four (4) successive periods of
twelve (12) consecutive Fiscal Months the first of which periods begins on the
first day of the first Fiscal Month beginning on or after the Closing Date.

1.42         “Employee Benefit Plan” means an Employee Pension Plan, an Employee
Welfare Plan, or an Other Employee Plan or Arrangement.

1.43         “Employee Pension Plan” means any plan, fund, program, or
arrangement established or maintained by an employer that provides or is
intended to provide retirement income to employees or their beneficiaries.

1.44         “Employee Welfare Plan” means any plan, fund, program, or
arrangement established or maintained by an employer that provides or is
intended to provide to its participants or their beneficiaries, through the
purchase of insurance or otherwise, medical, surgical, accident, sickness,
disability, death, unemployment, or vacation benefits; apprenticeship or other
training programs; day care centers or other childcare services; scholarship
funds or other education benefits; prepaid legal services; or any other fringe
benefit.

1.45         “Employment Agreement” means any of the Employment Agreements with
Marco, Burke, Sablatura, and Snow in substantially the form of Exhibits D-1,
D-2, D-3, and D-4, respectively.

5


--------------------------------------------------------------------------------




1.46         “Encumbrance” means any lien (statutory or otherwise), claim,
charge, security interest, mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale or other title retention agreement, preference,
priority, or other security agreement or preferential arrangement of any kind or
nature, or any defect in title or other encumbrance of any kind.

1.47         “Environmental Laws” means, collectively, any and all laws,
ordinances, rules, regulations, and orders currently in effect of any
Governmental Authority relating to Hazardous Substances, Contamination,
protection of the environment, or protection of human health and safety.

1.48         “Environmental Matter” means any matter arising out of or relating
to occupational or human health and safety, pollution, Contamination that
exceeds applicable cleanup standards or remediation thresholds, Environmental
Laws, compliance with Environmental Laws or protection of the environment
(indoor or outdoor), including any of the foregoing relating to the presence,
use, production, generation, handling, transport, management, treatment,
storage, disposal, distribution, discharge, release, migration, control, or
cleanup of, or exposure to, any Hazardous Substance or Hazardous
Substance-containing material.

1.49         “Environmental Permit” means any permit, license, registrations, or
authorization required by applicable Environmental Laws in order to use the
Facilities or any of the Acquired Assets or to operate an of the Acquired
Businesses as currently operated by either Seller.

1.50         “Equipment” means all items of equipment (including training
equipment) and other tangible personal property, other than Inventory, owned by
either Seller and used in or useful to any of the Acquired Businesses, other
than items (if any) that constitute Excluded Assets.

1.51         “Equipment Leases” means the leases of personal property used in
the Acquired Businesses identified as such in the Disclosure Schedule, other
than those (if any) that constitute Excluded Assets.

1.52         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

1.53         “ERISA Affiliate” means any entity that is a member of the
“controlled group,” as defined in section 4001(a)(14) of ERISA, that includes
Seller.

1.54         “Estimated Net Current Asset Value Payment” has the meaning
ascribed to it in section 2.3(a).

1.55         “Excluded Asset” and “Excluded Assets” have the meaning ascribed to
them in section 2.2.

6


--------------------------------------------------------------------------------




1.56         “Facilities” means the real property and improvements thereon
located at 10521 Gulfdale, San Antonio, Texas 78216 which are leased to Seller
pursuant to the Facilities Lease.

1.57         “Facilities Lease” means the Commercial Lease (and Addendum
thereto) dated September 27, 2001 by and between Tuleta C. White as Lessor and
GigaWave as Lessee, as amended by an Amendment dated December 28, 2001, a Second
Amendment dated January 30, 2002, and a Third Amendment dated February 15, 2002,
the term of which Commercial Lease has been extended through November 30, 2008
pursuant to written notice from GigaWave to Lessor dated September 1, 2005.

1.58         “Financial Statements” means any of the Unaudited Statements or any
of the Interim Statements.

1.59         “Fiscal Month,” “Fiscal Quarter,” or “Fiscal Year” means a fiscal
month, fiscal quarter, or fiscal year, respectively, of TESSCO.

1.60         “FY2007,” “FY2008,” FY2009,” and “FY2010” mean TESSCO’s Fiscal
Years ending April 1, 2007; March 30, 2008; March 29, 2009; and March 28, 2010;
respectively.

1.61         “GAAP” means United States generally accepted accounting
principles: (i) with respect to the financial statements of Purchasers or TESSCO
as consistently applied by TESSCO and (ii) with respect to the financial
statements of either Seller as consistently applied by Sellers in the
preparation of their financial statements.

1.62         “GigaWave Trademark” means the service mark “GigaWave Technologies”
registered on the Principal Register of the United States Patent and Trademark
Office (Registration No. 2,512,492).

1.63         “Governmental Authority” means any nation, including the United
States of America, or any state or other political subdivision, or any agency,
instrumentality, court, or other body thereof, exercising executive,
legislative, judicial, regulatory, or administrative authority.

1.64         “Gross Earnout Amount” has the meaning ascribed to it in section
3.2(a).

1.65         “Hazardous Substance” means any element, substance, compound, or
mixture, whether solid, liquid, or gaseous: (i) that is subject to regulation by
any Governmental Authority pursuant to one or more Environmental Laws or (ii)
the presence, existence, or threat of which can give rise to a claim or
liability under one or more Environmental Laws.

1.66         “Hired Employee” means any employee of either Seller (other than a
Key Executive) who is offered and accepts employment with TESSCO as contemplated
by section 8.1.

7


--------------------------------------------------------------------------------




1.67         “Indemnitee” has the meaning ascribed to it in section 12.3(a).

1.68         “Indemnitor” has the meaning ascribed to it in section 12.3(a).

1.69         “Installment Payment” has the meaning ascribed to it in section
3.1.

1.70         “Intellectual Property Right” means any of the following that is
owned by either Seller or used by either Seller in the operation of any of the
Acquired Businesses: (i) any United States or foreign patent, patent right, or
copyright (whether or not registered), (ii) any trademark, service mark, or
trade name (whether or not registered), including the GigaWave Trademark, the
TerraWave Trademark, and the rights to use the names “GigaWave” and “TerraWave,”
(iii) any Internet domain name, (iv) rights in and to customer and supplier
lists and information (whether in written or electronic form), or (v) any right
in respect of information that is protectible from unauthorized use or
disclosure as a trade secret under federal or state law, other than any of the
foregoing that constitutes an Excluded Asset.

1.71         “Interim Statements” has the meaning ascribed to it in section
4.10.

1.72         “Inventory” means, collectively, all inventories of products owned
by either Seller that are held for resale and all parts, supplies, and packaging
material owned by either Seller that are held for use or consumption in the
operation of any of the Acquired Businesses by either Seller, including
quantities that are excess to the reasonably anticipated needs of the Acquired
Businesses, other than those (if any) that constitute Excluded Assets.

1.73         “IRS” means the Internal Revenue Service.

1.74         “Key Executive” has the meaning ascribed to it in the Recitals.

1.75         “Lease Assignment” means the assignment of the Facilities Lease in
substantially the form the Assignment of Lease attached hereto as Exhibit E.

1.76         “Leasehold Improvements” means all leasehold improvements to the
Facilities to the extent of any interest therein of either Seller, whether or
not the same are reflected in any of the Financial Statements.

1.77         “License Agreements” means the software license agreements and
other licenses of tangible and intangible property to which either Seller is a
party used in or relating to any of the Acquired Businesses and identified as
such in the Disclosure Schedule, other than those (if any) that constitute
Excluded Assets.

1.78         “Litigation” means any action or proceeding in any court or before
any other Governmental Authority or any arbitration or similar proceeding.

8


--------------------------------------------------------------------------------




1.79         “Loss” or “Losses” means each and all of the following: claims,
demands, losses, liabilities, damages, judgments, fines, penalties, and awards
and all Claim Expenses incurred in connection therewith.

1.80         “Material Adverse Effect” means a material adverse effect (i) on
the assets, financial condition, operating results, or business of Sellers (to
the extent relating to any of the Acquired Businesses or Acquired Assets),
considered as a single enterprise, or (ii) on Purchasers’ operation of the
Acquired Businesses or use of the Acquired Assets after the Closing Date,
excluding in any case (1) any change in general economic, regulatory, public
safety, or political conditions or changes that affect generally the industries
in which the Acquired Businesses are operated and (2) any change resulting from
compliance by either Seller with the terms of or the taking of any action
contemplated or permitted by this Agreement or any of the Closing Documents.

1.81         “Net Current Asset Value” means the sum of the following (without
duplication) as of the Closing Date:

(a)           the amount of cash and cash equivalents (if any) transferred by
either Seller to Purchasers on the Closing Date; plus

(b)           the value of the Inventory transferred to Purchasers as finally
determined in accordance with section 2.4; plus

(c)           the total amount of the Accounts Receivable transferred to
Purchasers as finally determined in accordance with section 2.4; plus

(d)           the total amount of prepaid expenses, security deposits, and other
current assets on the books of either Seller as agreed to between Purchasers and
Sellers on or before the Closing Date and as finally determined in accordance
with section 2.4; minus

(e)           the sum of: (i) Sellers’ accounts payable as reflected in the
Closing Date A/P Report (except to the extent that any of such accounts payable
constitute Retained Liabilities); (ii) Purchasers’ reasonable estimate of any
other accounts payable of Sellers arising in the Ordinary Course of Business
within the thirty (30) days preceding the Closing Date for which invoices have
not been received in sufficient time to be included in the Closing Date A/P
Report (except to the extent that any of such accounts payable constitute
Retained Liabilities); (iii) without duplication, the total amount of all other
liabilities of either Seller that are included in the Assumed Liabilities,
including Accrued Vacation Expense and those liabilities (if any) specifically
identified in Schedule 2.5(a) (but excluding the costs of satisfying Warranty
Obligations, which shall be taken into account in determining Net Profit
Contribution).

1.82         “Net Profit Contribution” for any period means Net Profit
Contribution for such period determined in accordance with TESSCO’s normal
accounting policies and procedures consistent with the provisions of Exhibit F.
Notwithstanding any contrary provision of Exhibit F, in determining “Net Profit
Contribution” in no event shall any

9


--------------------------------------------------------------------------------




deduction be made for any reason whatsoever: (1) with respect to any broker’s
fee payable by Purchasers or TESSCO; (2) any amortization or expense for
goodwill acquired pursuant to this Agreement or incident to any other
acquisition; (3) any intercompany charges, including any interest on funds lent
by TESSCO or any of its Affiliates to either Purchaser; (4) the Closing Date
Payment; (5) any amount for which either Purchaser or TESSCO is in fact
indemnified by either Seller pursuant to the provisions of Article 12; or (6)
any other amounts that any other provision of this Agreement (including Exhibit
F) specifies shall not be deducted in computing Net Profit Contribution.

1.83         “Net Tangible Asset Value” means the book value net of depreciation
and amortization, determined as of the Closing Date (or such other convenient
date as is agreed upon in writing by Sellers and Purchasers) in a manner
consistent with the accounting methods heretofore used by Sellers, of all
tangible personal property  owned by either Seller as of the Closing Date and
otherwise included in the Acquired Assets (including Leasehold Improvements,
except that all prior amortization of the cost thereof shall be recomputed using
a useful life of ten (10) years).

1.84         “NPC Earnout Payment” has the meaning ascribed to it in section
3.2(a).

1.85         “Ordinary Course of Business” means any action taken by a person if
that action is consistent in nature, scope, and magnitude with past practices of
such person, is taken in the ordinary course of the normal day-to-day operations
of such person, and, in the case of a corporation or other entity, does not
require the authorization of the board of directors (or comparable governing
body) or shareholders (or comparable equity owners) of such person.

1.86         “Other Employee Plan or Arrangement” means any guaranteed annual
income plan, fund, or arrangement, or any incentive, bonus, profit-sharing,
deferred compensation, stock or other equity option or purchase plan or
agreement or arrangement, any severance or termination pay plan or policy, or
any other plan for the benefit of all or any of an employer’s employees, but
excluding an Employee Welfare Plan and an Employee Pension Plan.

1.87         “Permit” means any permit, license, or authorization, including an
Environmental Permit, issued by any Governmental Authority.

1.88         “Permitted Encumbrance” means: (a) Encumbrances for Taxes, fees,
levies, duties, or other governmental charges of any kind (i) that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established and are reflected in the Financial Statements or
(ii) that are not yet due or delinquent; and (b) purchase money liens, liens
securing rental payments under capital lease arrangements, mechanics,
materialmen’s liens and similar liens, and other liens arising in the Ordinary
Course of Business that secure an obligation (other than an obligation for
borrowed money) that is included among the Assumed Liabilities and is disclosed
as such in the Disclosure Schedule.

10


--------------------------------------------------------------------------------




1.89         “Person” or “person” includes an individual, corporation,
partnership, limited liability company, or other entity.

1.90         “Prepaid Purchase Price” has the meaning ascribed to it in section
2.3.

1.91         “Private Brand Business” means TerraWave’s business of selling and
distributing products manufactured by or for TerraWave for marketing under the
TerraWave brand name (or any successor brand name that may hereafter be used by
either Purchaser or by TESSCO for marketing such products) as such business
continues to be conducted after the Closing Date.

1.92         “Private Brand NPC” for any period means Net Profit Contribution
derived for such period from the Private Brand Business.

1.93         “Proposal” has the meaning ascribed to it in section 6.5(a).

1.94         “Purchase Price” has the meaning ascribed to it in section 2.3.

1.95         “Purchase Price Allocation” has the meaning ascribed to it in
section 2.8.

1.96         “Purchasers Certificate” means a certificate of Purchasers and
TESSCO, dated as of the Closing Date and signed by duly authorized officers of
Purchasers and TESSCO, certifying to the fulfillment of the conditions and other
matters set forth in section 10.1 in substantially the form attached hereto as
Exhibit G.

1.97         “Representative” has the meaning ascribed to it in section 6.5.

1.98         “Required Consents” means: (i) written consent of the Landlord
under the Facilities Lease to the assignment by GigaWave of the Facilities Lease
pursuant to and on the terms contained in the Lease Assignment or as may
otherwise be acceptable to Purchasers; (ii) written consents by all parties
other than Sellers to the assignment of the contracts identified in Schedule
1.98; and (iii) any other consent of any Governmental Authority or other third
party necessary for the consummation of the transactions contemplated hereby or
the transfer of any of the Acquired Assets the absence of which would have a
Material Adverse Effect.

1.99         “Required SKU Information” has the meaning ascribed to it in
section 6.8.

1.100       “Retained Books and Records” means, collectively: (i) all books,
records, files, and data (whether in written, electronic, or other form) to the
extent arising out of and relating exclusively to any of the Excluded Assets or
Retained Liabilities or to Sellers’ policies or procedures that are not
applicable to any of the Acquired Businesses; (ii) all minute books and other
partnership records, and (iii) all records of either Seller relating to federal,
state, or local Taxes.

11


--------------------------------------------------------------------------------




1.101       “Retained Liabilities” has the meaning ascribed to it in section
2.5(c).

1.102       “Sellers Certificate” means a certificate of Sellers, dated as of
the Closing Date and signed by each of the Sellers, certifying to the
fulfillment of the conditions and other matters set forth in section 9.1 in
substantially the form attached hereto as Exhibit H.

1.103       “Sellers’ Knowledge” means the actual knowledge after reasonable
inquiry of Marco, Burke, Sablatura, or Snow.

1.104       “Sparco Claim Rights” means includes all rights (but none of the
obligations) of either Seller arising out of or relating to the Settlement
Agreement and Release of Claims among Sellers and the Sparco Parties and the
related Agreed Permanent Injunction entered on or about June 9, 2004, in Cause
No. 2004CI05111 by the District Court for Bexar County, Texas.

1.105       “Sparco Parties” means Sparco Technologies, Inc., David R. Dullnig,
and Christopher F. Cooke.

1.106       “Supplier Contract” means any purchase order or other contract for
the purchase or acquisition of Inventory, products, goods, or services relating
to any of the Acquired Businesses entered into by either Seller in the Ordinary
Course of Business to the extent unfilled as of or providing for the delivery or
rendering of such Inventory, products, goods, or services after the Closing
Date, whether or not entered on the books and records of either Seller, other
than a purchase order or contract that constitutes an Excluded Asset.

1.107       “Tax” means any federal, state, local, or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, customs duty, real property,
personal property, capital stock, social security, unemployment, disability,
payroll, license, employee or other withholding, or other tax, of any kind
whatsoever, and including any interest, penalties or additions to tax on or with
respect to any of the foregoing.

1.108       “TESSCO Guaranty” has the meaning ascribed to it in the Recitals.

1.109       “TerraPoints Liability” means Sellers’ obligations in respect of
Sellers’ “TerraPoints” incentive program.

1.110       “TerraWave Trademark” means the service mark “TerraWave Solutions”
registered on the Principal Register of the United States Patent and Trademark
Office (Registration No. 2,835,977).

1.111       “Trademark Assignments” means the assignments of the TerraWave
Trademark and the GigaWave Trademark in the form attached hereto as Exhibit I.

12


--------------------------------------------------------------------------------




1.112       “Training Business” means GigaWave’s business of providing wireless-
and broadband-related training services, logistics support, curriculum
development, and certification programs (and any other similar services that
Purchasers or TESSCO may hereafter determine to offer under the GigaWave name),
as such business continues to be conducted after the Closing Date.

1.113       “Training NPC” for any period means Net Profit Contribution derived
for such period from the Training Business.

1.114       “Unaudited Statements” has the meaning ascribed to it in section
4.10.

1.115       “Warranty Obligations” has the meaning ascribed to it in section
2.5(a)(vi).

1.116       “Wi-Fi Business” means Sellers’ non-private-label distribution
business, including the distribution and sale of Wi-Fi and wireless products xxx
xxxxxxxxxxx xxxxxxxxxx xxxxxx xxxxxxxx xxx xxxxxxxxx xxx xxxxxxxxxxxx xx xxxx xx
xxxxxxxxxxxx-xxxxx xxxxxxx xxxxxxxx xx xxxxxxxxx xx xxxxxx, as such business
continues to be conducted after the Closing Date.

1.117       “Wi-Fi NPC” for any period means Net Profit Contribution derived for
such period from the Wi-Fi Business.

1.118       “WLAN” has the meaning ascribed to it in the Recitals.


ARTICLE 2.       TERMS OF PURCHASE AND SALE.


2.1           PURCHASE AND SALE. AT THE CLOSING, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, SELLERS SHALL SELL, CONVEY, TRANSFER,
ASSIGN, AND DELIVER TO PURCHASERS, AND PURCHASERS SHALL PURCHASE AND ACQUIRE
FROM SELLERS, ALL OF SELLERS’ RIGHT, TITLE, AND INTEREST IN AND TO THE FOLLOWING
(COLLECTIVELY, THE “ACQUIRED ASSETS”), WHICH ACQUIRED ASSETS SHALL BE CONVEYED,
TRANSFERRED, AND ASSIGNED TO TESSCO INC. OR TO GSS, AS THE CASE MAY BE, AS SET
FORTH IN THE BILL OF SALE:

(a)           all shares of stock, securities, or investment assets owned by or
held for the benefit of either Seller on the Closing Date to the extent included
in Net Current Asset Value;

(b)           the Accounts Receivable, as reflected in the Closing Date A/R
Report;

(c)           the Inventory, as reflected in the Closing Date Inventory Report
(including items of Inventory ordered but not yet received as of the Closing
Date to the extent of any estimates thereof included in the Closing Date
Inventory Report);

(d)           the Equipment;

13


--------------------------------------------------------------------------------




(e)           the Leasehold Improvements;

(f)            the Contract Rights;

(g)           the Claim Rights (provided, however, that Purchasers shall be
solely responsible for the costs and expenses, of litigation or otherwise, that
are incurred in Purchasers’ enforcement of any Claim Rights, including the
Sparco Claim Rights, so assigned to Purchasers);

(h)           the Intellectual Property Rights;

(i)            the Books and Records (provided, however, that Sellers shall be
entitled to keep copies of financial books and records and personnel records and
files);

(j)            the benefit of all rent, property taxes, and other expenses and
deposits paid in advance of the Closing Date to the extent relating to periods
after the Closing Date;

(k)           all sales and promotional literature, office supplies, and other
consumable supplies;

(l)            all Permits of or relating to any of the Acquired Businesses; and

(m)          all goodwill of Sellers associated with the Acquired Businesses and
the Acquired Assets.

2.2           Excluded Assets. Notwithstanding anything in section 2.1 or any
other provision of this Agreement to the contrary, the Acquired Assets shall not
be deemed to include any of the following (each an “Excluded Asset” and together
the “Excluded Assets”):

(a)           any Accounts Receivable not reflected in the Closing Date A/R
Report;

(b)           any items of Inventory not reflected in the Closing Date Inventory
Report;

(c)           all accounts receivable, notes receivable, and other obligations
owing by either Seller to the other or by any employee, officer, director, or
equity owner of either Seller, or any Affiliate of either Seller;

(d)           the Retained Books and Records;

(e)           all rights of Sellers under this Agreement, the TESSCO Guaranty,
or any of the Closing Documents;

14


--------------------------------------------------------------------------------




(f)            any insurance policies maintained by either Seller or rights or
claims thereunder;

(g)           any tort claims or similar rights arising out of acts or
occurrences before the Closing Date;

(h)           all Sparco Claim Rights to the extent that such rights are based
on actions by any of the Sparco Parties taken or occurring before the Closing
Date, including awards of damages, reimbursements of fees and expenses, and
settlement awards that pertain to such Sparco Claim Rights;

(i)            any and all rights to the extent arising out of or relating to
one or more of the Excluded Assets or Retained Liabilities, including amounts
due to either Seller as reimbursement under any of Sellers’ Employee Benefit
Plans;

(j)            the other items (if any) listed on Schedule 2.2;

(k)           all rights to refunds, credits, or overpayments with respect to
Taxes paid or accrued by either Seller and all other payments or deposits made
by either Seller in respect of Taxes, but only to the extent that the liability
for such Taxes is not an Assumed Liability; and

(l)            all rights under any contract, agreement, guaranty, or
arrangement not otherwise included herein as an Excluded Asset between either
Seller and any Affiliate of either Seller or any officer, director, employee, or
partner of either Seller.

2.3           Purchase Price and Payment. The purchase price for the Acquired
Assets (the “Purchase Price”) shall be the sum of the following amounts: (i) Two
Million Dollars ($2,000,000) (the “Base Amount”), of which One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Prepaid Purchase Price”) constitutes
a prepayment of other amounts owing to Sellers hereunder to be recouped as
provided in section 2.6; (ii) an amount equal to the Net Current Asset Value;
(iii) an amount equal to the Net Tangible Asset Value; (iv) the Installment
Payments payable under section 3.1; (v) the NPC Earnout Payments payable under
section 3.2; (vi) the Broadband NPC Payments payable under section 3.3; and
(vii) the total amount of the Assumed Liabilities assumed under section 2.5(a).
The Purchase Price shall be paid as follows:

(a)           Amount Due at Closing. On the Closing Date, Purchasers shall pay
to Sellers (by wire transfer of immediately available funds to an account or
accounts designated by Sellers) the sum of the following amounts (together, the
“Closing Date Payment”): (i) the Base Amount plus (ii) ninety percent (90%) of
Net Current Asset Value as reasonably estimated by Purchasers in consultation
with Sellers as of the Closing Date (the “Estimated Net Current Asset Value
Payment”), which estimate of Net Current Asset Value shall, in the case of
Inventory, be based on the lower of Sellers’ cost or TESSCO’s cost as reflected
in the Closing Date Inventory Report, plus (iii) Net Tangible Asset Value.

15


--------------------------------------------------------------------------------




(b)           Balance of Net Current Asset Value. The balance of the Net Current
Asset Value shall be determined and paid to Sellers as provided in section 2.4.

(c)           Contingent Payments. Subject to the satisfaction of the conditions
therein specified, Purchasers shall pay to Sellers the Installment Payments
provided for in section 3.1, the NPC Earnout Payments provided for in section
3.2, and the Broadband NPC Payments provided for in section 3.3, in each case as
and when due under Article 3 (all of which obligations shall be guaranteed by
TESSCO as provided in the TESSCO Guaranty).

(d)           Assumption of Certain Liabilities. On the Closing Date, Purchasers
shall assume the Assumed Liabilities as set forth in section 2.5 and shall
execute and deliver the Assumption Agreement in confirmation thereof (which
assumption obligations shall be guaranteed by TESSCO as provided in the TESSCO
Guaranty).

2.4           Final Determination and Payment of Net Current Asset Value.

(a)           Not later than one (1) month after the last day of FY2007,
Purchasers shall furnish to Sellers in writing its determination of Net Current
Asset Value based on (i) actual sales of the Inventory during FY2007 (net of
returns and allowances), (ii) actual collections of the Accounts Receivable
during FY2007, (iii) the amount of prepaid expenses and other current assets as
of the Closing Date the value of which is actually realized after the Closing
Date, and (iv) the actual amount of accounts payable and other Assumed
Liabilities as of the Closing Date (at face value and without regard to any
discounts or other accommodations subsequently negotiated with the obligees of
such accounts payable and other Assumed Liabilities), together with such
supporting information and materials as Sellers may reasonably request. If
Sellers object to such determination, Sellers shall notify Purchasers of such
objection and the grounds therefor within ten (10) days of receiving Purchasers’
determination, and Sellers and Purchasers shall thereafter work together to
resolve such objections in a timely manner.

(b)           Any disputes regarding the determination of Net Current Asset
Value that cannot be resolved informally as contemplated by subsection (a) shall
be resolved in accordance with Article 13.

(c)           If Sellers have no objections to Purchasers’ determination or do
not timely notify Purchasers of any objections, then the amount shown in
Purchasers’ determination shall constitute Net Current Asset Value. If Sellers
timely notify Purchasers of one or more objections, then the amount finally
agreed upon by the parties or determined in accordance with Article 13 shall
constitute Net Current Asset Value.

(d)           Not later than twenty (20) days after Net Current Asset Value has
been finally determined as provided in subsection (c):

(i)            If Net Current Asset Value exceeds the Estimated Net Current
Asset Value Payment, Purchasers shall pay to Sellers (by wire transfer of
immediately available funds to an account or accounts designated by Sellers) the
amount of such excess; and

16


--------------------------------------------------------------------------------




(ii)           If the Estimated Net Current Asset Value Payment exceeds Net
Current Asset Value, then Sellers shall pay to Purchasers (by wire transfer of
immediately available funds to an account or accounts designated by Purchasers)
the amount of such excess or, at Purchasers’ option, Purchasers may withhold and
recoup such amount from any payments that are or may thereafter become due to
Sellers under this Agreement.

(e)           For purposes of subsection (a):

(i)            amounts received after the Closing Date in payment of Accounts
Receivable shall be applied to unpaid invoices as designated in writing by the
payor and, in the absence of any such written designation, shall be applied to
unpaid invoices in chronological order, i.e., to the oldest invoices first;

(ii)           where Purchasers or TESSCO or any of their Affiliates hold items
of inventory on the Closing Date of the same kind as items included in the
Inventory, the items held by Purchasers or TESSCO or any of their Affiliates on
the Closing Date shall be deemed sold before items included in the Inventory;

(iii)          except as provided in paragraph (v), in determining Net Current
Asset Value, items of Inventory sold after the Closing Date shall be valued at
the lesser of Sellers’ cost as shown on the Closing Date Inventory Report and
the actual selling price of such items;

(iv)          except as provided in paragraph (v), no value shall be attributed
to, and there shall not be taken into account in determining Net Current Asset
Value, any items of Inventory unsold or any Accounts Receivable uncollected as
of the last day of FY2007; and

(v)           items of Inventory on hand as of the Closing Date that are
subsequently returned to the vendor or exchanged for other products shall be
treated as having been sold for the amount credited by the vendor or, if no
specific amount is so credited, for an amount based on Sellers’ cost for such
items as shown on the Closing Date Inventory Report.

(f)            At any time after Net Current Asset Value has been finally
determined as contemplated by subsection (c), Purchasers shall, upon Sellers’
written request, assign to Sellers (without recourse) all of Purchasers’ right,
title, and interest in any items of Inventory and in any Accounts Receivable not
taken into account in determining Net Current Asset Value, and Purchasers shall
(at Sellers’ sole cost and expense) deliver possession of any such items of
Inventory as Sellers may reasonably request.

2.5           Assumed Liabilities and Retained Liabilities.

(a)           As of the Closing Date, Purchasers shall assume the following
liabilities and obligations of Sellers (collectively, the “Assumed
Liabilities”):

17


--------------------------------------------------------------------------------




(i)            Sellers’ accounts payable set forth in the Closing Date A/P
Report and any other accounts payable of Sellers arising in the Ordinary Course
of Business within the thirty (30) days preceding the Closing Date for which
invoices have not been received in sufficient time to be included in the Closing
Date A/P Report, but only to the extent taken into account in determining Net
Current Asset Value;

(ii)           Accrued Vacation Expense;

(iii)          Sellers’ TerraPoints Liability;

(iv)          those other liabilities of Sellers (if any) specifically
identified in Schedule 2.5(a);

(v)           credits or refunds due to customers that are reflected in the
Closing Date A/R Report;

(vi)          obligations under warranties extended by either Seller, or arising
by operation of law, in the Ordinary Course of Business before the Closing Date
on account of the sale of merchandise by either Seller, but only to the extent
that any such warranty requires either Seller to repair or replace such
merchandise or to grant a credit for or refund of the purchase price of such
merchandise (and specifically excluding any other liability or obligation in
connection with any such warranties, including any liability for death or
personal injury or for special, incidental, consequential, or punitive damages)
(collectively “Warranty Obligations”); and

(vii)         Sellers’ liabilities and obligations under the Facilities Lease,
the Equipment Leases, and the License Agreements, and under Customer Contracts
and Supplier Contracts, but only to the extent that any such liability or
obligation: (1) in the case of the Facilities Lease, an Equipment Lease, or a
License Agreement, relates or is allocable to periods beginning on or after the
Closing Date or (2) is a liability or obligation to pay for goods to be
delivered or services to be furnished to either Purchaser by a third party after
the Closing Date or (3) is a liability or obligation in respect of goods to be
delivered or services to be furnished by either Purchaser after the Closing Date
the right to payment for which is included in the Accounts Receivable or will
otherwise inure to either Purchaser.

(b)           Purchasers shall pay or otherwise perform each Assumed Liability
as it becomes due, provided that Purchasers may dispute any Assumed Liability in
good faith by appropriate proceedings. The grant to Purchasers of such right to
dispute shall not in any way affect the obligation of Purchasers or TESSCO
pursuant to section 12.2(c) to indemnify Sellers and their Affiliates against
Losses sustained or incurred by any of them arising out of or relating to such
Assumed Liability, including by reason of Purchasers’ disputing such Assumed
Liability.

(c)           Subject always to the terms of Article 12, Purchasers shall not
assume, and Sellers shall be responsible for the payment, performance, and
discharge of, the following liabilities and obligations (collectively, the
“Retained Liabilities”):

18


--------------------------------------------------------------------------------




(i)            any liability or obligation of either Seller for Taxes (including
payroll taxes and amounts withheld from compensation and other amounts paid to
employees), whether arising before, on, or after the Closing Date or relating to
periods commencing or ending before or after the Closing Date;

(ii)           any liability or obligation the responsibility for which is
expressly identified in Schedule 2.5(c) as remaining with Sellers;

(iii)          any liability or obligation arising out of or relating to any of
the Excluded Assets;

(iv)          any liability or obligation to, or arising out of or in connection
with any claim by, any of the Sparco Parties, as well as all costs and expenses
(including legal fees) incurred in connection with the enforcement of the Sparco
Claim Rights, except to the extent that such Sparco Claim Rights have been
assigned to Purchasers as provided in section 2.1(g);

(v)           any liability or obligation for Environmental Matters concerning
or affecting any of the Acquired Assets, any of the Acquired Businesses, or the
Facilities which Environmental Matters arise directly or indirectly from acts,
omissions, facts, circumstances, events, or conditions (including the presence
or release of Hazardous Substances) occurring before the Closing Date;

(vi)          any and all accounts payable, notes payable, and other
indebtedness or obligations owing by either Seller to the other Seller or to any
officer, director, employee, or partner of either Seller, or any Affiliate of
either Seller;

(vii)         any other liabilities and obligations referred to in this
Agreement as being the responsibility of Sellers; and

(viii)        any other liability or obligation of either Seller not assumed by
Purchasers pursuant to section 2.5(a).

2.6           Recoupment of Prepaid Purchase Price. Notwithstanding any other
provision of this Agreement, the Prepaid Purchase Price shall be recouped at the
rate of $375,000 per Earnout Period from amounts otherwise payable (but not in
fact paid) to Sellers, in respect of the first of the four Earnout Periods,
under section 2.4(d)(i) and, in respect of each Earnout Period, under sections
3.1, 3.2, and 3.3. If and to the extent that such amount is not recouped from
payments otherwise due with respect to a particular Earnout Period, the
unrecouped portion shall be recouped out of amounts otherwise payable (but not
in fact paid) with respect to the next succeeding Earnout Period or Earnout
Periods, in addition to amounts otherwise to be recouped pursuant to the
preceding sentence with respect to such succeeding Earnout Period or Earnout
Periods.

19


--------------------------------------------------------------------------------




2.7           Closing.

(a)           Time and Place. Subject to the terms and conditions of this
Agreement, Closing shall take place at the offices of Sellers in San Antonio,
Texas commencing at 10:00 a.m. local time, on the later of (a) April 21, 2006
and (b) the Friday of the first full calendar week following the earliest date
as of which all the conditions set forth in Article 9 and Article 10 have been
satisfied or waived (or at such other time and place and on such other date as
the parties may mutually agree). Except as Sellers and Purchasers may otherwise
agree, Closing shall be deemed effective as of 12:01 a.m. Eastern time on the
Closing Date.

(b)           Deliveries at Closing. At the Closing:

(i)            Purchasers shall deliver to Sellers (1) the Assumption Agreement,
(2) the Lease Assignment, and (3) the Purchasers Certificate, each duly executed
by Purchasers;

(ii)           TESSCO Inc. shall deliver to each of the Key Executives his
Employment Agreement, duly executed by TESSCO Inc.;

(iii)          Purchasers shall make the Closing Date Payment; and

(iv)          Sellers shall deliver or cause to be delivered to Purchasers (1)
the Bill of Sale, (2) the Copyright Assignments, (3) the Lease Assignment, (4)
the Trademark Assignments, and (5) the Sellers Certificate, each duly executed
by Sellers.

(c)           Closing Date Adjustments. Purchasers and Sellers shall adjust all
rents and other amounts due under the Facilities Lease, the Equipment Leases,
and License Agreements (if any) as of the Closing Date. Sellers shall pay and
discharge all such amounts to the extent allocable to periods up to the Closing
Date, and Purchasers shall reimburse Sellers for any such amounts to the extent
they have previously been paid by either Seller and are so allocable.

(d)           Transfer Taxes. The parties shall share equally the cost of any
documentary, stamp, sales, excise, transfer, or other taxes or recording fees
payable as a result of the transfer of the Acquired Assets (other than income
Taxes or other Taxes based on or measured by reference to income of either
Seller).

(e)           Possession of Acquired Assets. On the Closing Date Sellers shall
put Purchasers in possession of the Acquired Assets.

2.8           Purchase Price Allocation. Not later than two (2) months after the
Closing Date, Purchasers, with the concurrence of Sellers, shall reasonably
determine in a manner consistent with section 1060 of the Code and provide to
Sellers an allocation of the Purchase Price among the Acquired Assets (the
“Purchase Price Allocation”). Sellers and Purchasers shall report the transfer
of the Acquired Assets in a manner consistent with the

20


--------------------------------------------------------------------------------




Purchase Price Allocation for all federal state, local, and foreign Tax purposes
and shall file any amendments required as a result of a subsequent increase or
decrease in the Purchase Price.

ARTICLE 3.       CONTINGENT PURCHASE PRICE PAYMENTS

3.1           Installment Payments. Subject to the satisfaction of the
conditions herein specified, Purchasers shall make the following payments (each
an “Installment Payment”) to Sellers (by wire transfer of immediately available
funds to an account or accounts designated by Sellers), less in each case any
amount recouped as provided in section 2.6:

(a)           If total Combined NPC for the first six (6) Fiscal Months
beginning on or after the Closing Date is at least Four Hundred Thousand Dollars
($400,000), Purchasers shall pay, not later than one (1) month after the end of
the sixth Fiscal Month beginning on or after the Closing Date, Five Hundred
Thousand Dollars ($500,000); and

(b)           Whether or not Sellers are entitled to the Installment Payment
referred to in subsection (a), if total Combined NPC for the seventh through the
twelfth Fiscal Months beginning on or after the Closing Date is at least Six
Hundred Twelve Thousand Dollars ($612,000), Purchasers shall pay, not later than
one (1) month after the end of the twelfth Fiscal Month beginning on or after
the Closing Date, Five Hundred Thousand Dollars ($500,000); and

(c)           If total Combined NPC for the first six (6) Fiscal Months
beginning on or after the Closing Date is less than Four Hundred Thousand
Dollars ($400,000) (and, as a result, no Installment Payment is payable under
subsection (a)) but total Combined NPC for the first twelve (12) Fiscal Months
beginning on or after the Closing Date is at least One Million Twelve Thousand
Dollars ($1,012,000), Purchasers shall pay, not later than one (1) month after
the end of the twelfth Fiscal Month beginning on or after the Closing Date, in
addition to the Installment Payment due under subsection (b), Five Hundred
Thousand Dollars ($500,000).

3.2           NPC Earnout Payments.

(a)           Provided that Combined NPC for such Earnout Period exceeds the
minimum for such Earnout Period provided for in subsection (b), then, not later
than three (3) months after the end of each of Earnout Period, Purchasers shall
pay to Sellers an amount equal to the following percentage of Combined NPC for
the immediately preceding Earnout Period (the “Gross Earnout Amount”), less in
each case any amount recouped as provided in section 2.6 (each such payment an
“NPC Earnout Payment”):

21


--------------------------------------------------------------------------------




 

Earnout Period
Ending in

 

Applicable
Percentage
of Combined NPC

FY2008

 

80%

FY2009

 

70%

FY2010

 

70%

FY2011

 

70%

 

(b)           No payment shall be due under this section 3.2 for a particular
Earnout Period unless Combined NPC for such Earnout Period equals or exceeds the
minimum amount for such Earnout Period:

Earnout Period
Ending in

 

Minimum Combined NPC

FY2008

 

$1,012,000

FY2009

 

$1,450,000

FY2010

 

$1,650,000

FY2011

 

$1,800,000

 

3.3           Broadband NPC Payments.

(a)           Provided that Combined NPC for the Earnout Period in which such
Fiscal Quarter ends equals or exceeds the Minimum Combined NPC for such Earnout
Period provided for in section 3.2(b), then, not later than two (2) months after
the end of each Earnout Period, Purchasers shall pay to Sellers an amount (each
a “Broadband NPC Payment”) in respect of each of the four Fiscal Quarters ending
in such Earnout Period determined as follows, less in each case any amount
recouped as provided in section 2.6:

If Broadband NPC for such
Fiscal Quarter equals or
exceeds the following
 percentage of Base
Broadband NPC for such
Fiscal Quarter:

 

Then the Broadband NPC
Payment for such
Fiscal Quarter shall be:

105.0%

 

$55,000

107.5%

 

$85,000

110.0%

 

$100,000

 

(b)           “Base Broadband NPC” means: (i) for the first Fiscal Quarter
ending after the Closing Date, $x,xxx,xxx, (ii) for the second Fiscal Quarter
ending after the Closing Date, Broadband NPC for the immediately preceding
Fiscal Quarter; (iii) for the third Fiscal Quarter ending after the Closing
Date, the average of Broadband NPC for the

22


--------------------------------------------------------------------------------




two (2) immediately preceding Fiscal Quarters; and (iv) for each subsequent
Fiscal Quarter, the average of Broadband NPC for the three (3) immediately
preceding Fiscal Quarters.

(c)           In no event shall any payment be due under this section 3.3 for a
particular Fiscal Quarter unless total Combined NPC for the Earnout Period in
which such Fiscal Quarter ends equals or exceeds the Minimum Combined NPC set
forth in section 3.2(b).

3.4           Maximum Contingent Purchase Price Payments. In no event shall the
total amount of the Installment Payments, the NPC Earnout Payments, and the
Broadband NPC Payments (after subtracting the recoupment of the Prepaid Purchase
Price pursuant to section 2.6) exceed Fifteen Million Five Hundred Thousand
Dollars ($15,500,000), and neither Purchasers nor TESSCO shall have any
liability for payments otherwise due under this Article 3 if and to the extent
that such payment would cause such total amount to exceed that amount.

3.5           Officers’ Certificates. As promptly as practicable, but in no
event later than the date each such payment is due, Purchasers and TESSCO shall
deliver to Sellers a certificate signed by the Chief Financial Officer of TESSCO
certifying to Sellers the calculation of the amount of the Installment Payment,
NPC Earnout Payment, or Broadband NPC Payment (as the case may be) for the
relevant period and setting forth the determination of Combined NPC or Broadband
NPC (as the case may be) for such period underlying such calculation.

3.6           Payments. All payments due under this Article 3 shall be made by
wire transfer of immediately available funds to an account or accounts
designated by Sellers.

ARTICLE 4.       REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Purchasers and to TESSCO
as of the date hereof and (except as otherwise specifically provided herein) as
of the Closing Date as follows:

4.1           Power and Authority; Effect of Agreement.

(a)           Each Seller is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Texas and has all
requisite limited partnership power and authority to execute, deliver, and
perform its obligations under this Agreement and each of the Closing Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby. Each Seller has heretofore delivered to Purchasers true and correct
copies of its certificate of limited partnership and limited partnership
agreement as currently in effect.

(b)           The execution, delivery, and performance by each Seller of this
Agreement and the Closing Documents to which it is a party and the consummation
by each Seller of the transactions contemplated hereby and thereby have been
duly authorized by all necessary limited partnership action on its part.

23


--------------------------------------------------------------------------------




(c)           This Agreement has been duly and validly executed and delivered by
each Seller and constitutes the legally valid and binding obligation of each
Seller, enforceable against each Seller in accordance with its terms, except to
the extent: (i) that such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, preference,
equitable subordination, marshaling, or other similar laws of general
application now or hereafter in effect relating to creditors’ rights generally
and (ii) that the remedies of specific performance, injunction, and other forms
of equitable relief are subject to certain tests of equity jurisdiction,
equitable defenses, and the discretion of the court before which any proceeding
therefor may be brought.

(d)           Except as set forth in section 4.1 of the Disclosure Schedule, and
except for any violation or default that would not prevent or hinder the
consummation of the transactions contemplated hereby, the execution, delivery,
and performance by each Seller of this Agreement and of the Closing Documents to
which such Seller is a party and the consummation by each Seller of the
transactions contemplated hereby and thereby do not and will not, with or
without the giving of notice or the lapse of time or both: (i) violate any
provision of law, rule, or regulation to which either Seller or any of the
Acquired Assets is subject; (ii) violate any order, judgment, or decree
applicable to either Seller or any of the Acquired Assets; (iii) violate any
provision of the certificate of limited partnership or limited partnership
agreement of either Seller; or (iv) violate or constitute a default under any
provision of any Commitment. Notwithstanding the foregoing, this representation
and warranty shall (1) not extend to laws, contracts, or other requirements that
are adopted or otherwise take effect after the Closing Date and (2) apply only
to violations or defaults arising from either Seller’s execution, delivery, or
performance of this Agreement or of the Closing Documents to which either Seller
is a party and not to violations or defaults arising from actions taken by
Purchasers or TESSCO.

4.2           Governmental Consents. Except as set forth in section 4.2 of the
Disclosure Schedule, or as may be necessary as a result of facts or
circumstances relating solely to Purchasers or TESSCO, no consent, approval, or
authorization of or exemption by or filing with any Governmental Authority is
required to be obtained by either Seller in connection with the execution,
delivery, and performance by either Seller of this Agreement or the consummation
of the transactions contemplated hereby or the taking by either Seller of any
other action required hereunder.

4.3           Litigation. Except as set forth in section 4.3 of the Disclosure
Schedule, there is no Litigation pending or, to Sellers’ Knowledge, threatened
(i) against either Seller or relating to any of the Acquired Businesses or (ii)
that seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby. Neither of the Sellers nor any of the Acquired
Assets is subject to any outstanding order, ruling, judgment, or decree.

4.4           Title to Assets. Except as set forth in section 4.4 of the
Disclosure Schedule, on the date hereof, the Acquired Assets are free and clear
of Encumbrances, except Permitted Encumbrances. On the Closing Date, the
Acquired Assets will be free and clear of Encumbrances, except Permitted
Encumbrances.

24


--------------------------------------------------------------------------------




4.5           Inventory. The listing of Inventory contained in section 4.5 of
the Disclosure Schedule is true and accurate in all material respects as of the
date there shown. Except as set forth in section 4.5 of the Disclosure Schedule,
to Sellers’ Knowledge, all such Inventory is in salable condition and is not
obsolete and the quantities thereof are not in excess of those that are
reasonable in light of either Sellers’ past business experience and pending or
reasonably anticipated customer orders. Sellers shall furnish to Purchasers
immediately before the Closing Date a listing of Inventory as of a reasonably
current date (the “Closing Date Inventory Report”), which shall include Sellers’
reasonable estimate of Inventory ordered but not yet received but shall exclude
those items Purchasers reasonably determine are not in salable condition or are
obsolete. The Closing Date Inventory Report shall show the Sellers’ cost for
each item listed thereon or, where less, TESSCO’s cost for such item (which
information shall be provided by TESSCO) and shall identify the quantity of any
item that exceeds the quantity that is reasonably required in the conduct of the
Acquired Businesses after the Closing Date. The Closing Date Inventory Report
will be true and accurate in all material respects as of its date and, except as
noted therein, all Inventory shown thereon as of such date will, to Sellers’
Knowledge: (i) be in salable condition, (ii) not be obsolete (except to the
extent of any reserve provided therefor), and (iii) not exceed quantities that
are reasonably required in the conduct of the Acquired Businesses after the
Closing Date, taking into account the relative growth of the Acquired Businesses
over the two-year period preceding the Closing Date.

4.6           Accounts Receivable. The accounts receivable aging report
contained in section 4.6 of the Disclosure Schedule accurately sets forth all of
Sellers’ Accounts Receivable as of the date there shown. Except as set forth in
section 4.6 of the Disclosure Schedule, all such Accounts Receivable are, to
Sellers’ Knowledge (after giving effect to the reserve for uncollectible amounts
and customer credits), collectible in full, without offset or counterclaim.
Sellers shall furnish to Purchasers immediately before the Closing Date a
detailed accounts receivable aging report (by customer by invoice) accurately
setting forth all of Sellers’ Accounts Receivable as of the Closing Date or the
immediately preceding Business Day (the “Closing Date A/R Report”), which report
shall exclude (except to the extent of any reserve provided therefor) any
Accounts Receivable that Purchasers reasonably determine are unlikely to be
collectible or that are substantially past due as of the Closing Date. Except as
noted in the Closing Date A/R Report, all Accounts Receivable therein set forth
will, to Sellers’ Knowledge (after giving effect to any reserves for
uncollectible amounts and customer credits), be collectible in full, without
offset or counterclaim.

4.7           Accounts Payable. The accounts payable aging report contained in
section 4.7 of the Disclosure Schedule accurately sets forth all of Sellers’
accounts payable as of the date there shown. Sellers shall furnish to Purchasers
on the Closing Date a detailed accounts payable aging report (by payee by
invoice) accurately setting forth all of Sellers’ accounts payable as of the
Closing Date or the immediately preceding Business Day, other than those items
included among the Retained Liabilities (the “Closing Date A/P Report”).

4.8           Intellectual Property Rights. The Disclosure Schedule identifies
all Intellectual Property Rights owned by either Seller or used by either Seller
in the operation of any of the Acquired Businesses. Except as set forth in
section 4.8 of the Disclosure Schedule: (i) to Sellers’ Knowledge, no other
person has any rights in (including any license of or right to

25


--------------------------------------------------------------------------------




use) or claim to any of the Intellectual Property Rights and (ii) there is no
Litigation pending or, to Sellers’ Knowledge, threatened against Seller alleging
infringement with respect to or otherwise challenging either Seller’s use of any
of such Intellectual Property Rights.

4.9           Sufficiency and Condition of Assets. Except as set forth in
section 4.9 of the Disclosure Schedule, the Acquired Assets, together with the
Leased Premises and the Excluded Assets, include all assets (but not personnel)
that are necessary for the conduct of the Acquired Businesses as currently
conducted. All Equipment and, to the extent that GigaWave as Lessee under the
Facilities Lease is responsible for maintenance thereof, the Leased Premises
will be in substantially the same condition (reasonable and ordinary wear and
tear excepted) on the Closing Date as on the date of this Agreement, except for
damages caused by casualty or condemnation.

4.10         Financial Statements. Sellers have delivered to Purchasers: (1)
their unaudited financial statements for the fiscal years ended December 31,
2003, 2004, and 2005 (the “Unaudited Statements”); and (2) their unaudited
internally-prepared balance sheet and statement of operations or income for the
month of January 2006 (together with the subsequent interim statements delivered
pursuant to section 6.2, the “Interim Statements”), copies of which Unaudited
Statements and January 2006 Interim Statements are included in section 4.10 of
the Disclosure Schedule. Except as set forth in the Disclosure Schedule: (i) the
Unaudited Statements have been prepared in accordance with GAAP and (ii) the
Unaudited Statements and the Interim Statements fairly present in all material
respects the financial position of the Acquired Businesses as of dates there
shown and the results of operations of the Acquired Businesses for the periods
then ended, except that the Unaudited Statements and the Interim Statements lack
footnotes.

4.11         Absence of Undisclosed Liabilities. Except for liabilities and
obligations (i) reflected in the Unaudited Statements, (ii) reflected in the
Interim Statements, (iii) arising after December 31, 2005 in the ordinary course
of the operation by Sellers of the Acquired Businesses, or (iv) disclosed in
section 4.11 of the Disclosure Schedule, to Sellers’ Knowledge, neither Seller
has, and none of the Acquired Businesses is subject to, any liability or
obligation of any kind or nature (fixed or contingent) that would be required to
be recorded as a liability, or otherwise be disclosed in the notes thereto, in
financial statements prepared in accordance with GAAP as of the date hereof or
as of the Closing Date.

4.12         Absence of Certain Changes or Events. Except as set forth in
section 4.12 of the Disclosure Schedule or permitted by this Agreement, since
December 31, 2004, neither Seller has with respect to any of the Acquired
Businesses or the Acquired Assets:

(a)           suffered any material damage, destruction, or casualty loss to its
physical properties;

(b)           suffered any material adverse change in its business or financial
condition or in its relationship with any of its material suppliers, customers,
distributors, lessors, licensors, licensees, or other third parties;

26


--------------------------------------------------------------------------------




(c)           incurred or discharged any obligation or liability except in the
Ordinary Course of Business and except for obligations, liabilities, and
transactions that do not individually or in the aggregate have a Material
Adverse Effect;

(d)           other than with respect to agreements for which neither Purchasers
nor TESSCO will have any liability after the Closing Date, increased the rate or
terms of compensation or benefits payable to or to become payable by it to its
directors, officers, or key employees or increased the rate or terms of any
bonus, pension, or other employee benefit plan covering any of its directors,
officers, or key employees except in each case increases occurring in the
Ordinary Course of Business in accordance with its customary practice (including
normal periodic performance reviews and related compensation and benefits
increases) or as required by any pre-existing Commitment;

(e)           incurred any indebtedness for borrowed money or the deferred
purchase price of property;

(f)            forgiven or canceled any indebtedness for borrowed money owing to
it or waived any claims or rights of material value, in each case except in the
Ordinary Course of Business;

(g)           sold, leased, licensed, or otherwise disposed of any of its
material assets other than sales of Inventory and sales of obsolete assets in
the Ordinary Course of Business;

(h)           amended or terminated any material Commitment to which it is a
party other than in the Ordinary Course of Business; or

(i)            committed pursuant to a legally binding agreement to do any of
the things set forth in (c) through (h) above.

4.13         Commitments. Section 4.13 of the Disclosure Schedule identifies
each of the following (each a “Disclosible Commitment”): (i) each lease of
personal property used in any of the Acquired Businesses, (ii) each software
license agreement and other license of tangible or intangible property used in
any of the Acquired Businesses (other than licenses of standard off-the-shelf
software that is readily available at retail establishments), (iii) each written
Customer Contract and Supplier Contract, (iv) each contract with or commitment
to any one or more of either Seller’s employees, and (v) each other Commitment,
other than the Facilities Lease: (1) that relates to an obligation of either
Seller for borrowed money or the deferred purchase price of property; (2) that
requires payments by either Seller after the date hereof totaling more than
$5,000 in any twelve-month period or more than $25,000 in the aggregate; or (3)
that provides for goods or services to be leased, sold, or purchased by either
Seller and requires performance by either Seller for a period extending beyond
December 31, 2006 (without regard to options to renew or extend that are
exercisable only by either Seller and only in either Seller’s sole discretion).
Except as set forth in section 4.13 of the Disclosure Schedule:

27


--------------------------------------------------------------------------------




(a)           Each Seller is and at all times since December 31, 2004 has been
in compliance in all material respects with the terms of, and is not currently
and has not at any time since December 31, 2004 been in breach of or default
with respect to, each Disclosible Commitment to which it is a party or by which
it or any of its assets is bound;

(b)           to Sellers’ Knowledge (but without having conducted any inquiry of
such other party), no other party to any Disclosible Commitment is in breach
thereof or in default with respect thereto (in each case without regard to the
giving of notice or the passage of time or both); and

(c)           no other party to any Disclosible Commitment has indicated to
either Seller at any time after December 31, 2004 any intention or desire to
terminate, cancel, or not renew such Disclosible Commitment (either on account
of the transactions contemplated hereby or otherwise).

Except for the Required Consents or as identified in section 4.13 of the
Disclosure Schedule, no consents are required for the assignment of any
Commitment or Contract Rights to Purchasers. Except as set forth in section 4.13
of the Disclosure Schedule, true and complete copies of all Disclosible
Commitments have previously been delivered to Purchasers.

4.14         Facilities Lease. Except as set forth in the Disclosure Schedule:
(i) GigaWave is, and at all times since December 31, 2001 has been, in
compliance in all material respects with the terms of, and is not currently and
has not at any time since December 31, 2001 been in breach of or default with
respect to any material provision of, the Facilities Lease; (ii) neither Seller
has received any notice of breach or default under the Facilities Lease; and
(iii) to Sellers’ Knowledge (but without having conducted any inquiry of such
lessor), the lessor under the Facilities Lease is not in breach of or in default
with respect to any of the material provisions of the Facilities Lease (in each
case without regard to the giving of notice or the passage of time or both).

4.15         Transactions with Related Parties. Except: (i) as set forth in
section 4.15 of the Disclosure Schedule or (ii) for matters that will not affect
Purchasers’ or TESSCO’s operation of the Acquired Businesses or its use or
enjoyment of the Acquired Assets, neither Seller is a party to any Commitment or
transaction with any officer, director, or partner of either Seller or any
Affiliate of either Seller or of any such officer, director, or partner.

4.16         Compliance With Laws. Except as set forth in section 4.16 of the
Disclosure Schedule, each Seller: (i) has since December 31, 2002 with respect
to the Acquired Businesses complied with all applicable laws, rules, and
regulations in effect at the particular time the failure to comply with which
could have a Material Adverse Effect or could result in any liability or
obligation to either Purchaser or to TESSCO and (ii) is in compliance with all
applicable laws, rules, and regulations currently in effect. Sellers have all
Permits necessary for the conduct of the Acquired Businesses as currently
conducted the failure to have which would have a Material Adverse Effect or
could result in any liability or obligation to either Purchaser or to TESSCO.

28


--------------------------------------------------------------------------------




4.17         Taxes. Except as set forth in section 4.17 of the Disclosure
Schedule, all Tax returns and reports required to be filed by either Seller or
with respect to any of the Acquired Businesses have been filed in a timely
manner (taking into account any extensions) and all Taxes for periods covered by
such Tax returns and reports have been paid or adequate accruals therefor are
reflected in the appropriate Financial Statements. Except as set forth in
section 4.17 of the Disclosure Schedule, no deficiencies for any Taxes in
respect of any of the Acquired Businesses or any of the Acquired Assets have
been asserted or assessed against either Seller in writing and remain unpaid
and, to Sellers’ Knowledge, there exists no basis for the assertion of any
deficiency for any Tax in respect of any of the Acquired Businesses or any of
the Acquired Assets. Neither Seller is subject to any income, franchise, or
similar Tax under the laws of the State of Texas, and neither Seller has any
employees, assets, or operations outside the State of Texas.

4.18         Environmental Matters. Except as set forth in section 4.18 of the
Disclosure Schedule:

(a)           Each Seller has complied in all material respects with all
applicable Environmental Laws, and neither Seller has received any written
notice that either Seller or any other person occupying or using any portion of
the Facilities with the knowledge or permission of either Seller is in violation
of applicable Environmental Laws.

(b)           No claims have been asserted in writing and, to Sellers’
Knowledge, there is no basis for any claims that either Seller is in violation
of any Environmental Law with respect to the Facilities or the ownership,
operation, or use of any of the Acquired Businesses or any of the Acquired
Assets.

(c)           Sellers have obtained, and to Sellers’ Knowledge Sellers have
complied in all material respects with the terms of, all Environmental Permits
required under applicable Environmental Laws to operate the Acquired Businesses
or use the Acquired Assets as currently operated or used by Sellers and to
store, dispose of, and otherwise handle any Hazardous Substances used in any of
the Acquired Businesses.

(d)           Since December 31, 2001, neither Seller has received any written
request for information, notice, demand letter, administrative inquiry, or
compliance notice from a Governmental Authority or other third party with
respect to the presence of, and to Sellers’ Knowledge there does not exist, any
Contamination exceeding applicable clean-up standards or remediation thresholds
in, on, under, or about the Facilities or, except as set forth in section 4.18
of the Disclosure Schedule, any other real property that is owned or leased by
either Seller or the threat of migration of Contamination exceeding applicable
clean-up standards or remediation thresholds onto, at, into, or under the
Facilities.

(e)           Since December 31, 2001, neither Seller has received any written
request for information, notice, demand letter, inquiry, or compliance notice
from a Governmental Authority or other third party concerning, and to Sellers’
Knowledge there does not exist, any Contamination or threatened Contamination at
any off-site location or locations to which either Seller transported or
arranged for the transportation of Hazardous Substances during either Seller’s
operation of any of the Acquired Businesses or ownership or use of any of the
Acquired Assets.

29


--------------------------------------------------------------------------------




4.19         Labor and Employment Matters.

(a)           Except as set forth in section 4.19 of the Disclosure Schedule:
(i) there is no unfair labor practice charge or complaint, and to Sellers’
Knowledge no union organizing effort, pending or threatened against either
Seller; (ii) to Sellers’ Knowledge, there are no labor controversies, including
strikes, disputes, slowdowns, or work stoppages pending or threatened, against
either Seller; and (iii) there are no other employment-related claims, including
wrongful termination, discrimination, or sexual harassment claims, pending, or
to Sellers’ Knowledge threatened, against either Seller, and no such claims have
been asserted against either Seller or any of its employees at any time after
December 31, 2002.

(b)           Section 4.19 of the Disclosure Schedule identifies each
nondisclosure or noncompetition agreement with any past or present employee of
either Seller and each agreement with any past or present employee of either
Seller relating to the disclosure or ownership of inventions or other
intellectual property conceived by the employee.

4.20         Employee Benefit Plans.

(a)           Except as set forth in section 4.20 of the Disclosure Schedule,
neither Seller is a party to or obligated to contribute to any Employee Benefit
Plan. True and complete copies of all such Employee Benefit Plans have been
delivered to Purchasers.

(b)           With respect to any Employee Benefit Plan that covers employees of
either Seller: (1) neither such Employee Benefit Plan nor, to Sellers’
Knowledge, any plan fiduciary has engaged in a prohibited transaction as defined
in section 406 of ERISA (for which no individual or class exemption exists under
section 408 of ERISA) or any prohibited transaction as defined in section 4975
of the Code (for which no individual or class exemption exists under section
4975 of the Code) involving such Employee Benefit Plan that resulted in any
liability which has not been satisfied; (2) all filings and reports as to such
Employee Benefit Plan required to have been made to the IRS, to the U.S.
Department of Labor or, if applicable, to the Pension Benefit Guaranty
Corporation have been made; (3) there is no litigation, disputed claim (other
than routine claims for benefits), or governmental proceeding or investigation
commenced, pending, or to Sellers’ Knowledge threatened with respect to any such
Employee Benefit Plan or its related trust; (4) such Employee Benefit Plan has
been established, maintained, funded, and administered in all material respects
in accordance with its governing documents and any applicable provisions of
ERISA, the Code, and the regulations promulgated thereunder; (5) neither of the
Sellers nor any ERISA Affiliate has, during the preceding five (5) year-period,
incurred any withdrawal liability from a “multiemployer plan” within the meaning
of section 4001(a)(3) of ERISA.

(c)           With respect to each Employee Benefit Plan that covers employees
of either Seller and that is intended to be qualified under section 401(a) or
section

30


--------------------------------------------------------------------------------




501(c)(9) of the Code, except as set forth in section 4.20 of the Disclosure
Schedule, favorable determination or approval letters as to qualification of
such Employee Benefit Plan under section 401(a) or section 501(c)(9) of the Code
have been issued by the IRS and, to Sellers’ Knowledge, no event has occurred or
condition exists that would adversely affect such qualification.

(d)           There has not been any termination or partial termination of any
Employee Pension Benefit Plan maintained by either Seller or any ERISA
Affiliate, during the period of such common control, at a time when Title IV of
ERISA applied to such Plan that resulted in a liability to either Seller that
has not been satisfied.

4.21         Bulk Transfer Laws. The transactions contemplated by this Agreement
do not require compliance with the provisions of any “Bulk Sales Act,” bulk
transfer law, or similar law requiring or providing for notice to any of
Sellers’ creditors (including taxing authorities) in any jurisdiction (“Bulk
Transfer Laws”).

4.22         No Brokers or Finders. No broker’s, finder’s, or any similar fee
will be incurred by or on behalf of either Seller or any of the Acquired
Businesses in connection with the initiation, negotiation, execution, or
performance of this Agreement or the transactions contemplated hereby for which
Purchasers or TESSCO or any of their respective Affiliates shall have any
liability.

4.23         No Material Misstatements or Omissions. No representation or other
statement by either Seller contained in this Agreement or in any exhibit,
schedule, annex, or other document (including the Disclosure Schedule) delivered
by either Seller in connection with this Agreement knowingly contains any
misstatement of a material fact or knowingly omits to state any fact necessary
to make the representations or statements made therein not misleading.

Article 5.               Representations and Warranties of Purchasers and TESSCO

Purchasers and TESSCO jointly and severally represent and warrant to Sellers as
of the date hereof and (except as otherwise specifically provided herein) as of
the Closing Date as follows:

5.1           Power and Authority; Effect of Agreement.

(a)           TESSCO Inc., GSS, and TESSCO are corporations duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Purchasers and TESSCO each have all requisite corporate power and authority to
execute, deliver, and perform their respective obligations under this Agreement
and each of the Closing Documents to which they are a party and to consummate
the transactions contemplated hereby and thereby. TESSCO has all requisite
corporate power and authority to execute, deliver, and perform its obligations
under the TESSCO Guaranty.

31


--------------------------------------------------------------------------------




(b)           The execution, delivery, and performance by Purchasers and TESSCO
of this Agreement and the Closing Documents to which each is a party and the
consummation by Purchasers and TESSCO of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on their part.

(c)           This Agreement has been duly and validly executed and delivered by
each of Purchasers and TESSCO and constitutes the legally valid and binding
obligation of each of them, enforceable against each of them in accordance with
its terms, and the TESSCO Guaranty has been duly and validly executed and
delivered by TESSCO and constitutes the legally valid and binding obligation of
TESSCO, enforceable against TESSCO in accordance with its terms, except, in each
case, to the extent: (i) that such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, preference,
equitable subordination, marshaling, or other similar laws of general
application now or hereafter in effect relating to creditors’ rights generally
and (ii) that the remedies of specific performance, injunction, and other forms
of equitable relief are subject to certain tests of equity jurisdiction,
equitable defenses, and the discretion of the court before which any proceeding
therefor may be brought.

(d)           Except for any violation or default that would not prevent or
hinder the consummation of the transactions contemplated hereby, the execution,
delivery, and performance by each of Purchasers and TESSCO of this Agreement and
of the Closing Documents to which each of them is a party and the consummation
by each of them of the transactions contemplated hereby and thereby do not and
will not, with or without the giving of notice or the lapse of time or both: (i)
violate any provision of law, rule, or regulation to which either of them is
subject; (ii) violate any order, judgment, or decree applicable to either of
them; (iii) violate any provision of the certificate of incorporation or bylaws
or other organizational documents of either of them; or (iv) violate or
constitute a default under any provision of any contract, agreement, or
commitment to which either of them is a party or by which either of them is
bound. Notwithstanding the foregoing, this representation and warranty shall (1)
not extend to laws, contracts, or other requirements that are adopted or
otherwise take effect after the Closing Date and (2) apply only to violations or
defaults arising from the execution, delivery, or performance by Purchasers or
TESSCO of this Agreement or of the Closing Documents and not to violations or
defaults arising from actions taken by either Seller.

5.2           Governmental Consents. No consent, approval, or authorization of
or exemption by or filing with any Governmental Authority is required to be
obtained or made by either Purchaser or by TESSCO in connection with the
execution, delivery, and performance by either of them of this Agreement or the
consummation of the transactions contemplated hereby or the taking by either of
them of any other action required hereunder.

5.3           Litigation. There is no Litigation pending or, to the knowledge of
Purchasers or TESSCO, threatened against either Purchaser or against TESSCO that
seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby.

32


--------------------------------------------------------------------------------




5.4           No Brokers or Finders. No broker’s, finder’s, or any similar fee
will be incurred by or on behalf of either Purchaser or by or on behalf of
TESSCO in connection with the initiation, negotiation, execution, or performance
of this Agreement or the transactions contemplated hereby for which either of
the Sellers or any of their respective Affiliates shall have any liability.

5.5           No Material Misstatements or Omissions. No representation or other
statement by either Purchaser or by TESSCO contained in this Agreement or in any
exhibit, schedule, annex, or other document delivered by either Purchaser or by
TESSCO in connection with this Agreement knowingly contains any misstatement of
a material fact or knowingly omits to state any fact necessary to make the
representations or statements made therein not misleading.

Article 6.       ADDITIONAL COVENANTS OF SELLERS

Sellers hereby jointly and severally covenant and agree with Purchasers and
TESSCO as follows:

6.1           Cooperation by Sellers. From the date hereof and through the
Closing Date, Sellers shall use Commercially Reasonable Efforts, and shall
cooperate with Purchasers, to promptly secure all necessary consents, approvals,
authorizations, exemptions, and waivers from third parties as shall be required
in order to enable Sellers to promptly effect the transactions contemplated
hereby and shall otherwise use Commercially Reasonable Efforts to cause the
prompt consummation of such transactions in accordance with the terms and
conditions hereof.

6.2           Interim Financial Statements. Commencing with the month of
February 2006 and continuing with each calendar month thereafter that ends at
least fifteen (15) days before the Closing Date, Sellers shall deliver to
Purchasers not later than fifteen (15) days after the end of such month an
internally-prepared balance sheet and statement of operations or income for such
month and for the calendar year to date.

6.3           Conduct of Business. Except as may otherwise be contemplated by
this Agreement or required by any of the documents listed in the Disclosure
Schedule, or except as Purchasers may otherwise consent to in writing (which
consent shall not be unreasonably withheld), from the date hereof and through
the Closing Date or the earlier termination of this Agreement in accordance with
its terms, Sellers shall:

(a)           in all material respects, operate the Acquired Businesses only in
the ordinary course in substantially the manner heretofore conducted;

(b)           use Commercially Reasonable Efforts to continue all existing
insurance policies (or comparable insurance, including as to scope and amount of
coverage) insuring the Acquired Businesses and the Acquired Assets in full force
and effect through (but not after) the Closing Date and deliver certificates
evidencing such coverage to Purchasers upon Purchasers’ request;

33


--------------------------------------------------------------------------------




(c)           use Commercially Reasonable Efforts to preserve Sellers’
relationships relating to the Acquired Businesses with its material suppliers,
customers, distributors, lessors, and others having material business dealings
with it;

(d)           other than with respect to agreements for which neither Purchaser
nor any of the Acquired Businesses will have any liability after the Closing
Date, not enter into any employment or termination agreement or effect any
increase in the rate or terms of compensation payable or to become payable to
directors, officers, or employees of either Seller or effect any general
increase in the compensation of other employees of the Acquired Businesses, or
increase the rate or terms of any bonus, pension, or other employee benefit plan
covering any of its directors, officers, or employees, except in each case
increases occurring in the Ordinary Course of Business in accordance with
Sellers’ customary practice (including normal periodic performance reviews and
related compensation and benefits increases) or as required by any pre-existing
Commitment;

(e)           not agree to amend, modify, or terminate any of the Disclosible
Commitments; and

(f)            not (i) incur any indebtedness for borrowed money, (ii) sell,
lease, license, or otherwise dispose of any material asset of any of the
Acquired Businesses, other than sales of Inventory and sales of obsolete assets
in the Ordinary Course of Business, (iii) purchase or enter into any lease for
real property, (iv) knowingly create any consensual Encumbrance on any of the
assets of any of the Acquired Businesses other than Permitted Encumbrances, (v)
forgive or cancel any indebtedness owing to either Seller or waive any claims or
rights of material value other than in the Ordinary Course of Business, or (vi)
enter into a legally binding agreement to do any of the things set forth in this
subsection (f).

6.4           Access. From the date hereof through the Closing Date, Sellers
shall provide Purchasers with such information as Purchasers may from time to
time reasonably request with respect to the Acquired Businesses and the
transactions contemplated by this Agreement and shall provide Purchasers and
their Representatives, accountants, and lenders reasonable access during regular
business hours and upon reasonable notice to the employees, properties, books,
and records of or relating to the Acquired Businesses as Purchasers may from
time to time reasonably request. Until the Closing Date, all such information
and access shall be subject to the terms and conditions of the Confidentiality
Agreement, which the parties hereby agree shall terminate, if the Closing
occurs, as of the Closing Date. TESSCO agrees to cause each of its direct and
indirect subsidiaries, and each of its and their respective Representatives,
accountants, and lenders, to abide by the provisions of the Confidentiality
Agreement.

6.5           No Solicitation of Transactions. Until the Closing Date or the
earlier termination of this Agreement in accordance with its terms, neither
Seller shall, directly or indirectly, through any agent, attorney, financial
advisor, or otherwise (each a “Representative”):

(a)           solicit, initiate, or encourage the submission of inquiries,
proposals, or offers from any person (other than Purchasers or TESSCO) relating
in any way to

34


--------------------------------------------------------------------------------




any equity investment in either Seller, any acquisition of direct or indirect
control of either Seller, the purchase of any partnership or other equity
interest in either Seller, the purchase of any material portion of the Acquired
Assets (other than in the Ordinary Course of Business), or any business
combination involving either Seller, including any merger, consolidation,
acquisition, purchase, or recapitalization of any nature that would involve
either Seller or any of the Acquired Businesses or any of the Acquired Assets
(each a “Proposal”);

(b)           participate in any discussions or negotiations regarding a
Proposal; furnish to any person any information relating to, or to be used in
connection with, a Proposal; enter into any agreement with any person relating
to a Proposal; or otherwise consummate any merger, consolidation, acquisition,
purchase, recapitalization, issuance or sale of partnership or other equity
interests, or disposition of a material amount of assets (other than in the
Ordinary Course of Business or with respect to any of the Excluded Assets) of
any nature involving either Seller or any of the Acquired Businesses or any of
the Acquired Assets; or

(c)           otherwise cooperate in any way with, or assist or participate in,
facilitate, or encourage, any effort or attempt by any other person to do or
seek any of the foregoing.

In addition, Sellers shall promptly advise Purchasers if any person makes
inquiries regarding a possible transaction of the sort described above.

6.6           Books and Records; Personnel. For a period of three (3) years
after the Closing Date:

(a)           Sellers shall retain and not destroy or dispose of the Retained
Books and Records and shall allow Purchasers and their agents reasonable access
to all Retained Books and Records relating to any of the Acquired Businesses in
either Seller’s possession and not transferred to Purchasers during normal
working hours at Sellers’ principal place of business or at any location where
such Retained Books and Records are stored, and Purchasers shall have the right,
at their own expense, to make copies of such Retained Books and Records.

(b)           Sellers shall make available to Purchasers upon written request
(i) copies of any Retained Books and Records, (ii) personnel to assist
Purchasers in reasonably locating and obtaining any Retained Books and Records,
and (iii) any of its personnel whose assistance or participation is reasonably
required by either Purchaser or any of their Affiliates in anticipation of, or
preparation for, existing or future Litigation or other matters in which either
Purchaser or any of its Affiliates is involved. In addition, Sellers shall
otherwise cooperate with any reasonable request of Purchasers in connection with
the performance, defense, or discharge of the Assumed Liabilities. Purchasers
shall reimburse Sellers for all reasonable out-of-pocket expenses incurred by
them in performing the covenants contained in this subsection.

6.7           Further Assurances. At any time or from time to time after the
Closing Date, Sellers shall, at the request of Purchasers and at Purchasers’
expense, execute and

35


--------------------------------------------------------------------------------




deliver any further instruments or documents and take all such further action as
Purchasers may reasonably request in order to accomplish or confirm the
consummation of the transactions contemplated hereby.

6.8           Inventory Transition. Not later than seven (7) calendar days
before the Closing Date, Sellers shall provide to TESSCO, in a mutually-agreed
electronic form, the information specified in Schedule 6.8 with respect to the
Inventory (the “Required SKU Information”) to enable TESSCO to set up SKU data
in TESSCO’s systems. On or before the Closing Date, Sellers shall (i) cause all
of the Inventory to be labeled with TESSCO SKU labels and packaged for shipment
to TESSCO and (ii) otherwise provide to TESSCO such assistance relating to the
transition of the Inventory to TESSCO’s facilities and the data relating to the
Inventory to TESSCO’s information systems as Purchasers and TESSCO shall
reasonably request. Purchasers and TESSCO shall bear all costs (including the
cost of providing SKU labels, packaging, necessary supervision, and
nonsupervisory labor) associated with causing the Inventory to be labeled,
packaged, and shipped to TESSCO’s facilities and transitioning Required SKU
Information provided by Sellers to TESSCO’s systems. Not later than sixty (60)
days after the Closing Date Sellers shall cooperate with TESSCO in taking all
steps reasonably necessary to assemble the additional SKU information relating
to the Inventory that is required for presentation on www.tessco.com and in
TESSCO’s Solutions Guide.

6.9           A/R and A/P Transition. On or before the Closing Date, (i) Sellers
and Purchasers shall cooperate to develop methods of efficiently transferring
information concerning the Accounts Receivable on the Closing Date A/R Report
and information concerning Sellers’ accounts payable set forth in the Closing
Date A/P Report and any other accounts payable of Sellers assumed by Purchasers
pursuant to section 2.5(a)(i) into TESSCO’s systems and (ii) Sellers shall
otherwise provide to Purchasers and TESSCO such assistance relating to the
transition of such information to TESSCO’s information systems as Purchasers and
TESSCO shall reasonably request.

6.10         Tax Clearances. Sellers shall make Commercially Reasonable Efforts
to obtain and deliver to Purchasers on or before the Closing Date a certificate
from the State of Texas in respect of sales, use, employment, and any other Tax
to which either Seller is or may be subject under the laws of the State of Texas
to the effect that all returns and reports due before the Closing Date have been
filed and that all Taxes shown thereon for which either Purchaser may have any
liability have been paid in full.

6.11         Name Changes. Promptly after the Closing Date, each Seller shall
take such action as is reasonably necessary to change its name to one that does
not use the names “TerraWave” or “GigaWave.”

ARTICLE 7.   ADDITIONAL COVENANTS OF PURCHASERS AND TESSCO

Purchasers and TESSCO hereby jointly and severally covenant and agree with
Seller as follows:

36


--------------------------------------------------------------------------------




7.1           Cooperation by Purchasers and TESSCO. From the date hereof and
through the Closing Date, Purchasers and TESSCO shall use Commercially
Reasonable Efforts, and shall cooperate with Sellers, to promptly secure all
necessary consents, approvals, authorizations, exemptions, and waivers from
third parties as shall be required in order to enable Purchasers and TESSCO to
promptly effect the transactions contemplated hereby and shall otherwise use
Commercially Reasonable Efforts to cause the prompt consummation of such
transactions in accordance with the terms and conditions hereof.

7.2           Books and Records; Personnel. For a period of three (3) years
after the Closing Date:

(a)           Purchasers shall, and TESSCO shall cause Purchasers to, retain and
not destroy or dispose of the Books and Records and shall allow Sellers and
their agents reasonable access to all Books and Records in Purchasers’
possession and not in Sellers’ possession during normal working hours at
Purchasers’ principal place of business or at any location where such Books and
Records are stored, and Sellers shall have the right, at their own expense, to
make copies of such Books and Records.

(b)           Purchasers shall, and TESSCO shall cause Purchasers to, make
available to Sellers upon written request (i) copies of any Books and Records,
(ii) personnel to assist Sellers in reasonably locating and obtaining any Books
and Records, and (iii) any of its personnel whose assistance or participation is
reasonably required by Sellers or any of their Affiliates in anticipation of, or
preparation for, existing or future Litigation or other matters in which Sellers
or any of their Affiliates are involved. In addition, Purchasers shall, and
TESSCO shall cause Purchasers to, otherwise cooperate with any reasonable
request of Sellers in connection with the performance, defense, or discharge of
the Retained Liabilities. Sellers shall reimburse Purchasers for all reasonable
out-of-pocket expenses incurred by either of them in performing the covenants
contained in this section.

7.3           Maintaining Earn-Out Opportunity. Before the end of the fourth
Earnout Period, neither Purchasers nor TESSCO shall, without the prior written
consent of Sellers in each case (which consent shall not be unreasonably
withheld, conditioned, or delayed): (i) sell, or agree to sell, the Broadband
Business, the Private Brand Business, the Training Business or the Wi-Fi
Business to any third party, other than as part of a sale or other transfer to
the same purchaser or transferee of substantially all of the assets of TESSCO
and its subsidiaries; (ii) restructure the definitions of its lines of business
in a manner that adversely affects the computation of Broadband NPC or Combined
NPC; or (iii) establish or maintain a line of business within TESSCO or an
Affiliate thereof that materially and directly competes with the Broadband
Business, the Private Brand Business, the Training Business, or the Wi-Fi
Business.

7.4           Further Assurances. At any time or from time to time after the
Closing Date, Purchasers and TESSCO shall, at the request of Sellers and at
Sellers’ expense, execute and deliver any further instruments or documents and
take all such further action as Sellers may reasonably request in order to
accomplish or confirm the consummation of the transactions contemplated hereby.

37


--------------------------------------------------------------------------------




ARTICLE 8.       EMPLOYEE MATTERS

8.1           Offers to Sellers’ Employees. Purchasers and TESSCO shall be free,
at any time before or after the Closing Date, to make (or decline to make)
offers of employment to such of Sellers’ employees as Purchasers or TESSCO shall
determine, in their sole and absolute discretion. Any such offers shall be on
such terms as Purchasers or TESSCO may determine, without regard to
compensation, benefits, or other terms of employment afforded to or under which
such employees have been engaged by Sellers. In order to minimize disruption to
Sellers’ operation of the Acquired Businesses before the Closing Date,
Purchasers and TESSCO shall consult with Sellers and make Commercially
Reasonable Efforts to coordinate such offers with Sellers. Sellers agree to
cooperate with and use Commercially Reasonable Efforts to assist Purchasers and
TESSCO in connection with such offers.

8.2           Preclosing Employee Expenses. Any and all claims, liabilities, and
expenses (including compensation, accrued vacation and sick pay and other
benefits, severance pay, payroll taxes, workers’ compensation benefits,
premiums, additional premiums, and audit adjustments, and claims under federal
and state wage and hour laws and other laws and regulations with respect to
employment) relating to or arising out of the employment, or cessation of the
employment, on or before the Closing Date of any present or former active or
inactive employee of either Seller, with the exception of Accrued Vacation
Expense, shall be the sole responsibility of Sellers, all of which shall
constitute Retained Liabilities.

ARTICLE 9.       CONDITIONS TO OBLIGATIONS OF PURCHASERS AND TESSCO

The obligations of Purchasers and TESSCO to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction (or waiver
in writing by Purchasers and TESSCO) of each of the following conditions:

9.1           Representations, Warranties and Covenants of Sellers. Sellers
shall have complied in all material respects with their agreements and covenants
contained herein to be performed on or before the Closing Date; the
representations and warranties of Sellers contained herein shall be true and
correct in all material respects as of the date hereof and shall be true and
correct in all material respects as of the Closing Date with the same effect as
though made on and as of the Closing Date, except, in the latter case, to the
extent that any such representations and warranties were made as of a specified
date, such representations and warranties shall continue on the Closing Date to
be true in all material respects as of the specified date; and Purchasers shall
have received the Sellers Certificate.

9.2           No Prohibition. No statute, rule, or regulation or order of any
Governmental Authority shall be in effect that prohibits Purchasers or TESSCO
from consummating the transactions contemplated hereby.

9.3           Documents. Purchasers shall have received the Closing Documents
referred to in section 2.7(b)(iv) duly executed by Sellers.

9.4           Employment Agreements. Each of the Key Executives shall have
executed and delivered his Employment Agreement.

38


--------------------------------------------------------------------------------




9.5           Required Consents. All Required Consents shall have been obtained
and delivered in writing to Purchasers.

9.6           Tax Clearances. Purchasers shall be reasonably satisfied, by
virtue of the receipt of certificates from the relevant taxing authorities or
otherwise, that neither Purchaser nor TESSCO shall incur any liability by
operation of law for Taxes shown on any return or report filed or required to be
filed by either Seller before the Closing Date with the taxing authorities of
the State of Texas.

9.7           Required SKU Information. Sellers shall have provided the Required
SKU Information.

9.8           No Material Adverse Change. No event, condition, or change shall
have occurred with respect to any of the Acquired Businesses or the Acquired
Assets or the Facilities that has or, in Purchasers’ reasonable judgment is
likely to have, a Material Adverse Effect.

ARTICLE 10.    CONDITIONS TO OBLIGATIONS OF SELLERS

The obligation of Sellers to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver in writing by Sellers)
of each of the following conditions:

10.1         Representations, Warranties and Covenants of Purchasers and TESSCO.
Purchasers and TESSCO shall have complied in all material respects with their
respective agreements and covenants contained herein to be performed on or
before the Closing Date; the representations and warranties of Purchasers and
TESSCO contained herein shall be true and correct in all material respects as of
the date hereof and shall be true and correct in all material respects as of the
Closing Date with the same effect as though made on and as of the Closing Date,
except, in the latter case, to the extent that any such representations and
warranties were made as of a specified date, such representations and warranties
shall continue on the Closing Date to be true in all material respects as of the
specified date; and Sellers shall have received the Purchasers Certificate.

10.2         No Prohibition. No statute, rule, or regulation or order of any
Governmental Authority shall be in effect that prohibits either Seller from
consummating the transactions contemplated hereby.

10.3         Documents. Sellers shall have received the Closing Documents
referred to in section 2.7(b)(i) duly executed by Purchasers and TESSCO as
applicable.

10.4         Employment Agreements. TESSCO Incorporated shall have executed and
delivered the Employment Agreements.

39


--------------------------------------------------------------------------------




ARTICLE 11.    TERMINATION BEFORE CLOSING

11.1         Termination. This Agreement may be terminated at any time before
the Closing:

(a)           By the mutual written consent of Purchasers and Sellers; or

(b)           By either Sellers or Purchasers by notice to the other in writing,
without liability to the terminating party on account of such termination
(provided the terminating party is not otherwise in default under or in breach
of this Agreement), if the Closing has not occurred on or before April 28, 2006;
or

(c)           By either Sellers or Purchasers by notice to the other in writing,
if the other party shall be in default under or shall have breached any of the
provisions of this Agreement, or if any of the other party’s representations
made herein shall be untrue in any material respect, and such default or breach
has not been cured within five (5) Business Days of the date notice thereof is
given to the defaulting or breaching party.

11.2         Effect on Obligations. Termination of this Agreement pursuant to
this Article 11 shall terminate all further obligations of the parties
hereunder, except for the obligations under Article 13 and Article 14 hereof and
under the Confidentiality Agreement; provided, however, that termination
pursuant to section 11.1(c) by reason of a default under or breach of any
covenant or agreement, or by reason of a failure of a representation to be true
in any material respect, shall not relieve the defaulting or breaching party
from any liability to the other party hereunder.

ARTICLE 12.    INDEMNIFICATION

12.1         Indemnification by Sellers. Sellers, jointly and severally, agree
to indemnify and hold Purchasers and TESSCO and their respective Affiliates
harmless from and against any and all Losses incurred by Purchasers or TESSCO or
any if its respective Affiliates in connection with or arising from or by virtue
of:

(a)           any breach by either Seller of or any failure by either Seller to
perform any of its covenants, agreements, or obligations in or under this
Agreement or any other document delivered pursuant hereto (including the Closing
Documents to which Sellers are a party);

(b)           any breach of any warranty or the inaccuracy of any representation
of either Seller contained in this Agreement or in any document or certificate
delivered by or on behalf of Sellers pursuant hereto;

(c)           any of the Retained Liabilities;

(d)           either Seller’s failure to comply with or any waiver by Purchasers
of compliance with the provisions of any Bulk Transfer Laws;

40


--------------------------------------------------------------------------------




(e)           (i) the provisions of the Worker Adjustment and Retraining
Notification Act, as amended, attributable to any actions taken by either Seller
before, on, or after the Closing Date; (ii) any claims made by any employee of
either Seller for any severance pay or termination pay by reason of any
termination or deemed termination of such employee’s employment by either Seller
(1) before, on, or after the Closing Date for any reason or (2) as a result of
the transactions contemplated by this Agreement; or (iii) any claim made by any
employee of either Seller for wrongful termination, discrimination, or violation
of any labor or employment law arising out of facts occurring during the period
when such employee was employed by either Seller; or

(f)            any claim based on acts, events, or omissions on the part of
either Seller occurring before the Closing Date, except to the extent that
liability for such claim is included among the Assumed Liabilities.

12.2         Indemnification by Purchasers and TESSCO. Purchasers and TESSCO
jointly and severally agree to indemnify and hold Sellers and their Affiliates
harmless from and against any and all Losses incurred by either Seller or any of
its Affiliates in connection with or arising from or by virtue of:

(a)           any breach by Purchasers or TESSCO of or any failure by Purchasers
or TESSCO to perform any of its respective covenants, agreements, or obligations
in or under this Agreement or any other document delivered pursuant hereto
(including the Closing Documents);

(b)           any breach of any warranty or the inaccuracy of any representation
of Purchasers or TESSCO contained in this Agreement or in any document or
certificate delivered by or on behalf of Purchasers or TESSCO pursuant hereto;

(c)           any of the Assumed Liabilities;

(d)           the operation of the Acquired Businesses or the ownership of the
Acquired Assets by Purchasers after the Closing Date, except to the extent that
liability for such matter is included among the Retained Liabilities; or

(e)           any claim based on acts, events, or omissions occurring after the
Closing Date on the part of Purchasers or TESSCO, except to the extent that
liability for such claim is included among the Retained Liabilities.

12.3         Notice of Claims.

(a)           Any party (the “Indemnitee”) seeking indemnification hereunder
shall give to the party obligated to provide indemnification to such Indemnitee
(the “Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail
the facts giving rise to any claim for indemnification hereunder and shall
include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim and a reference to the provision of this
Agreement or any other agreement, document, or instrument executed hereunder or
in connection herewith upon which such claim is based. A Claim Notice in respect

41


--------------------------------------------------------------------------------




of any action at law or suit in equity by or against a third person as to which
indemnification will be sought shall be given promptly after the action or suit
is commenced, but failure to give such notice shall not relieve the Indemnitor
of its obligations hereunder except to the extent that the Indemnitor shall have
been prejudiced by such failure.

(b)           After the giving of any Claim Notice pursuant hereto, the amount
of indemnification to which an Indemnitee shall be entitled under this Article
12 shall be determined: (i) by written agreement between the Indemnitee and the
Indemnitor; (ii) by a final decision of the arbitrator in an arbitration
conducted pursuant to section 13.2; (iii) by a final judgment or decree of any
court of competent jurisdiction; or (iv) by any other means to which the
Indemnitee and the Indemnitor shall agree. The decision of an arbitrator or the
judgment or decree of a court shall be deemed final when the time for appeal, if
any, shall have expired and no appeal shall have been taken or when all appeals
taken shall have been finally determined. The Indemnitee shall have the burden
of proof in establishing the amount of Losses suffered by it.

(c)           In calculating any Loss there shall be deducted any insurance
recovery in respect thereof and, to the extent permitted by the applicable
insurance policy, the Indemnitee shall secure a waiver of all rights of
subrogation of any insurer. Any Indemnitee shall be entitled to indemnification
in respect of any Loss notwithstanding the availability of and before the
receipt of the proceeds of any insurance claim, but the Indemnitee shall
promptly pay over to the Indemnitor any insurance proceeds subsequently received
that relate to the Loss with respect to which the Indemnitor has previously
indemnified the Indemnitee.

12.4         Third-Person Claims.

(a)           Subject to subsection (b), the Indemnitee shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise,
or settlement of any third-person claim, action, or suit against such Indemnitee
as to which indemnification will be sought by any Indemnitee from any Indemnitor
hereunder, and in any such case the Indemnitor shall cooperate in connection
therewith and shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested by the Indemnitee in connection therewith. The Indemnitor
may nevertheless participate, through counsel chosen by it and at its own
expense, in the defense of any such claim, action, or suit as to which the
Indemnitee has so elected to conduct and control the defense thereof. The
Indemnitee shall not, without the written consent of the Indemnitor (which
written consent shall not be unreasonably withheld), pay, compromise, or settle
any such claim, action, or suit, except that no such consent shall be required
if, following a written request from the Indemnitee, the Indemnitor shall fail,
within fourteen (14) days after the making of such request, to acknowledge and
agree in writing that, if such claim, action, or suit shall be adversely
determined, such Indemnitor has an obligation to provide indemnification
hereunder to such Indemnitee, nor shall any such consent be required if the
Indemnitee waives any right to indemnity therefor.

42


--------------------------------------------------------------------------------




(b)           If any third-person claim, action, or suit against any Indemnitee
is solely for money damages, then the Indemnitor shall have the right to conduct
and control, through counsel of its choosing, the defense, compromise, or
settlement of any such third-person claim, action, or suit against such
Indemnitee as to which indemnification will be sought by any Indemnitee from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Indemnitee in respect thereof, and in any such
case the Indemnitee shall cooperate in connection therewith and shall furnish
such records, information, and testimony and attend such conferences, discovery
proceedings, hearings, trials, and appeals as may be reasonably requested by the
Indemnitor in connection therewith. The Indemnitee may nevertheless participate,
through counsel chosen by it and at its own expense, in the defense of any such
claim, action, or suit as to which the Indemnitor has so elected to conduct and
control the defense thereof. Notwithstanding the foregoing, the Indemnitee shall
have the right to pay, settle, or compromise any such claim, action, or suit if
the Indemnitee waives any right to indemnity therefor.

12.5         Time Limits on Assertion of Claims.

(a)           In General. Except to the extent that subsection (b) operates to
provide a longer period, no claim for indemnification may be asserted under
sections 12.1 or 12.2 after December 31, 2007, but the foregoing shall not
preclude indemnification for any Losses arising out of or relating to any matter
with respect to which a Claim Notice has been given before such date. The
obligations of the Indemnitor in respect of any such matter shall continue until
the liability of the Indemnitor therefor has been determined pursuant to this
Article 12 and the Indemnitor has reimbursed the Indemnitee for all Losses for
which the Indemnitor is liable under this Article 12.

(b)           Claims With Respect to Retained Liabilities. A claim for
indemnification against either Seller arising out of or relating to a Retained
Liability may be asserted against such Seller at any time until the later of:
(i) three (3) years after the Closing Date and (ii) one (1) year of the date
that either Purchaser or TESSCO is finally determined to be liable to a third
party with respect to such Retained Liability.

12.6         Limitations on Indemnification.

(a)           In General. Notwithstanding anything in this Article 12 or any
other provision of this Agreement, except as provided in subsection (b), neither
Sellers, on the one hand, nor Purchasers and TESSCO, on the other hand, shall
have any liability (for indemnification or otherwise) with respect to Losses
under this Article 12 until the total of all Losses and Claim Expenses with
respect to such matters exceeds Twenty Five Thousand Dollars ($25,000) (the
“Threshold”), and then only for the amount by which such Losses exceed the
Threshold.

(b)           Exclusions from Threshold. The following shall be excluded from
the computation and application of the Threshold:

43


--------------------------------------------------------------------------------




(i)            In the case of Purchasers and TESSCO, the obligation to pay the
Purchase Price (including the obligation to pay and perform the Assumed
Liabilities) and any amount payable under the Employment Agreements; and

(ii)           In the case of Sellers, the obligation to pay and perform the
Retained Liabilities.

(c)           Accounts Receivable and Inventory. Other than on account of a
representation by Sellers that was made in bad faith and, to Sellers’ Knowledge,
was materially false or misleading when made with respect to the collectibility
of an Account Receivable reflected in the Closing Date A/R Report or the
salability or condition of any item of Inventory reflected in the Closing Date
Inventory Report, neither Purchasers nor TESSCO shall be entitled to assert any
claim for indemnification arising out of the determination after the Closing
Date that an Account Receivable is uncollectible or an item of Inventory is not
salable or is obsolete. In no event, however, shall the foregoing preclude the
deduction, in the determination of Net Profit Contribution, of any amount in
respect of an Account Receivable or an item of Inventory otherwise permitted by
Exhibit F.

(d)           Aggregate Maximum Liability of Sellers. Except with respect to
Losses resulting from the actual fraud of either Seller or its agents and
related Claim Expenses (for which there shall be no limitation), Sellers’
aggregate total liability for Losses under this Article 12 and all other
provisions of this Agreement shall not exceed the amount of the Purchase Price.

(e)           Right of Offset. Purchasers and TESSCO shall have the right to
withhold from any Installment Payment, NPC Earnout Payment, or Broadband NPC
Payment otherwise payable to Sellers under the provisions of this Agreement the
amount of any Losses with respect to which Purchasers or TESSCO has made a claim
for indemnification hereunder, and, upon the resolution or determination of such
claim, Purchasers and TESSCO may offset the amount of indemnification to which
they are entitled against such withheld amount as a result thereof. In the event
that Purchasers or TESSCO propose to make any such withholding or offset,
Purchasers or TESSSCO shall give Sellers written notice thereof. Any dispute
with respect thereto shall be resolved in accordance with Article 13.

12.7         Express Negligence Acknowledgement. EACH PARTY TO THIS AGREEMENT
ACKNOWLEDGES THAT THE VARIOUS INDEMNITIES CONTAINED IN THIS AGREEMENT INCLUDE
PROVISIONS INDEMNIFYING PERSONS FOR MATTERS THAT MAY BE DEEMED TO INCLUDE THE
ORDINARY NEGLIGENCE OF THE INDEMNITEE. THE PARTIES AGREE THAT THE
INDEMNIFICATION PROVISIONS CONTAINED IN THIS AGREEMENT ARE CAPTIONED TO CLEARLY
IDENTIFY THE INDEMNIFICATION PROVISIONS AND, THEREFORE, ARE SO CONSPICUOUS THAT
EACH PARTY HAS FAIR NOTICE OF THE EXISTENCE AND CONTENTS OF SUCH PROVISIONS AND
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OTHERWISE.

44


--------------------------------------------------------------------------------




ARTICLE 13.            DISPUTE RESOLUTION

13.1         Negotiation and Good-Faith Resolution. The parties agree to use
Commercially Reasonable Efforts in good faith to settle any dispute arising
between them under or in connection with this Agreement by amicable means and
not to resort to arbitration or other legal action unless such efforts have been
attempted and are unsuccessful after a period of sixty (60) days, except where
delay would in the reasonable judgment of a party result in irreparable harm. In
the event of a dispute, the party raising the same shall give written notice to
the other setting forth in reasonable detail the factual basis of the dispute
and citing the pertinent provisions of this Agreement. Promptly thereafter
senior executives of the parties with authority to resolve the matter shall
meet, either in person or by telephone, in an attempt to resolve the dispute.

13.2         Arbitration. Any claims (including counterclaims and cross-claims)
and disputes between the parties that cannot be resolved in accordance with
section 13.1, except for a claim or action permitted by section 13.3, shall be
resolved by submission to binding arbitration before a single neutral arbitrator
in accordance with the Commercial Arbitration Rules and Procedures of the
American Arbitration Association (“AAA”) then in effect. If the arbitration is
commenced by either Seller, it shall be held in Baltimore, Maryland. If the
arbitration is commenced by Purchasers or TESSCO, it shall be held in San
Antonio, Texas. The party that substantially prevails in the arbitration shall
be entitled to an award of its Claim Expenses (including reasonable attorneys’
fees) with respect to any such arbitration, and the cost of the arbitration and
the fees charged by the AAA shall be shared equally by the parties. No
depositions, interrogatories, production of documents, or other discovery shall
be permitted in connection with any arbitration except as may be determined by
the arbitrator upon a specific showing of need and then only in accordance with
such conditions as the arbitrator shall specify.

13.3         Injunctive Relief. Notwithstanding any other provision of this
Agreement, a party shall have the right to apply to a court having appropriate
jurisdiction to seek injunctive or other equitable relief, on either an interim
or permanent basis, for any claim arising under or in connection with this
Agreement.

ARTICLE 14.            MISCELLANEOUS

14.1         Certain Rules of Construction.

(a)           Number. The definitions contained in Article 1 and elsewhere in
this Agreement shall be equally applicable to both the singular and plural
forms.

(b)           Agreements. Any agreement referred to herein shall mean such
agreement as amended, supplemented, and modified from time to time to the extent
permitted by the provisions thereof and by this Agreement.

(c)           “Including”; “Or.” The word “including” means and shall be read as
“including but not limited to” and the word “or” means “or” in the nonexclusive
sense, i.e., either “and” or “or.”

45


--------------------------------------------------------------------------------




(d)           Article and Section References. Except as otherwise specified
herein, references herein to Articles, sections, subsections, and paragraphs are
references to the Articles, sections, subsections, and paragraphs of this
Agreement.

(e)           “Party” and “Parties.” References to a “party” or the “parties,”
unless the context otherwise plainly requires, are references to the parties to
this Agreement, namely, Sellers, Purchasers, and TESSCO.

(f)            Headings. The headings of the Articles, sections, subsections,
and paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or affect the construction
hereof.

14.2         Entire Agreement. This Agreement (including the Disclosure Schedule
and all exhibits, schedules, and annexes hereto), together with the
Confidentiality Agreement and the TESSCO Guaranty, constitutes the sole
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior discussions, negotiations, understandings, and
agreements.

14.3         Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the respective successors and assigns of the parties
hereto; provided, however, that, before the end of the fourth Earnout Period,
this Agreement may not be assigned by any party to any third person without the
prior written consent of all of the other parties. Notwithstanding the
foregoing, either Purchasers or TESSCO may assign its rights under this
Agreement after the Closing Date to any person who acquires all or substantially
all of the Acquired Businesses or the Acquired Assets, but no such assignment of
this Agreement or any of the rights or obligations hereunder shall relieve
Purchasers or TESSCO of its obligations under this Agreement accrued through the
date of such assignment.

14.4         Modification and Waiver. No amendment, modification, or alteration
of the terms or provisions of this Agreement shall be binding unless the same
shall be in writing and duly executed by the parties hereto, except that any of
the terms or provisions of this Agreement may be waived in writing at any time
by the party who is entitled to the benefits of such waived term or provision.
No waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar). No
delay on the part of any party in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof.

14.5         Expenses. Except as otherwise provided herein, Sellers and
Purchasers shall each pay all costs and expenses incurred by them or on their
behalf in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of their own financial consultants,
accountants, and counsel.

14.6         Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any other person or entity any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

46


--------------------------------------------------------------------------------




14.7         Notices. Any notice, request, demand, instruction, or other
communication to be given hereunder by any party hereto to any other party shall
be in writing and shall be given by delivery in person (including by overnight
courier), by electronic facsimile transmission, or by certified mail, return
receipt requested, as follows:

if to Sellers, to:

TerraWave Solutions, Ltd.
GigaWave Technologies, Ltd.
10521 Gulfdale
San Antonio, TX 78216
Attention: Christopher N. Marco, President
Fax: (210) 798-8372

with copy to:

S. Michael Dunn, Esq.
Phillips & Reiter, PLLC
5000 Plaza on the Lake, Suite 175
Austin, TX 78746
Fax: (512) 646 1106

if to Purchasers or TESSCO, to:

TESSCO Incorporated
GW Service Solutions, Inc.
TESSCO Technologies Incorporated
375 West Padonia Road
Timonium, MD 21093
Attention: Robert B. Barnhill, Jr., President and CEO
Fax: (410) 229 1656

with a copy to:

Michael L. Quinn, Esquire
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
27th Floor
One South Street
Baltimore, MD 21202
Fax: (410) 332 8576

or at such other address or fax number for a party as shall be specified by like
notice. The date of giving any such notice shall be the date of hand delivery,
the date received if sent by electronic facsimile transmission, the Business Day
after delivery to the overnight courier service, or seven (7) Business Days
after deposit, postage prepaid, in the United States mail.

47


--------------------------------------------------------------------------------




14.8         Governing Law. This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Maryland (without regard to
any provision that would result in the application of the laws of any other
state or jurisdiction) applicable to agreements made and to be performed wholly
within such jurisdiction.

14.9         Public Announcements. None of the parties shall make any public
statements, including any press releases, with respect to this Agreement and the
transactions contemplated hereby, without the prior written consent of the other
party (which consent shall not be unreasonably withheld) except as may be
required by applicable law or by the rules, regulations, or practices of the
Securities and Exchange Commission or the Nasdaq Stock Exchange. If a public
statement is required to be made pursuant to the foregoing sentence, the parties
shall, to the extent reasonably practicable, consult with each other in advance
as to the contents and timing thereof.

14.10       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall for all purposes be deemed an original and all
of which together shall constitute the same instrument. This Agreement may be
executed and delivered by facsimile, and a counterpart signature page so
delivered shall have the same effect as an original.

[SIGNATURES CONTINUED ON NEXT PAGE — BALANCE OF THIS PAGE INTENTIONALLY BLANK]

48


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as of the date first above written.

Attest/Witness:

 

 

 

TerraWave Solutions, Ltd.

 

 

By:

 

CCCS Management, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

/s/ Carter J. Burke

 

By:

 

/s/ Christopher N. Marco

 

 

 

 

Name: Christopher N. Marco

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

Attest/Witness:

 

 

 

GigaWave Technologies, Ltd.

 

 

By:

 

CCCS Management, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

/s/ Carter J. Burke

 

By:

 

/s/ Christopher N. Marco

 

 

 

 

Name: Christopher N. Marco

 

 

 

 

Title: President

 

[Signatures continued on next page — Balance of this page intentionally blank]

49


--------------------------------------------------------------------------------




 

[Asset Purchase Agreement Signature Page — Continued]

 

Attest/Witness:

 

 

 

TESSCO Incorporated

 

 

 

 

 

 

 

 

 

 

/s/ P.D. Dollenberg, Jr.

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr., President

 

 

 

 

 

 

 

 

 

 

Attest/Witness:

 

 

 

GW Service Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

/s/ P.D. Dollenberg, Jr.

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr., President

 

 

 

 

 

 

 

 

 

 

Attest/Witness:

 

 

 

TESSCO Technologies Incorporated

 

 

 

 

 

 

 

 

 

 

/s/ P.D. Dollenberg, Jr.

 

By

 

:/s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President and CEO

 

[SIGNATURES CONTINUED ON NEXT PAGE — BALANCE OF THIS PAGE INTENTIONALLY BLANK]

50


--------------------------------------------------------------------------------




[ASSET PURCHASE AGREEMENT SIGNATURE PAGE — CONTINUED]

Subject to the satisfaction (or waiver by Sellers) of the conditions set forth
in Article 10, each of the undersigned hereby agrees to execute and deliver his
Employment Agreement on the Closing Date.

WITNESS:

/s/ Carter J. Burke

 

/s/ Christopher N. Marco

 

 

Christopher N. Marco, Individually

 

 

 

 

 

 

/s/ Christopher N. Marco

 

/s/ Carter J. Burke

 

 

Carter J. Burke, Individually

 

 

 

 

 

 

/s/ Stephen R. Snow

 

/s/ Charles A. Sablatura

 

 

Charles A. Sablatura, Individually

 

 

 

 

 

 

/s/ Charles A. Sablatura

 

/s/ Stephen R. Snow

 

 

Stephen R. Snow, Individually

 

51


--------------------------------------------------------------------------------


EXHIBITS:

A — Assumption Agreement

B — Bill of Sale and Instrument of Assignment

C — Form of Copyright Assignment

D —Employment Agreements:

D-1 — Marco Employment Agreement

D-2 — Burke Employment Agreement

D-3 — Sablatura Employment Agreement

D-4 — Snow Employment AgreementE — Assignment of Lease

F — Definition of “Net Profit Contribution” and Related Terms

G — Purchasers Certificate

H — Sellers Certificate

I —Trademark Assignments:

I-1 — Assignment of TerraWave Trademark

I-2 — Assignment of GigaWave Trademark

SCHEDULES:

Schedule 1.98: Required Consents

Schedule 2.2: Certain Excluded Assets

Schedule 2.5(a): Certain Assumed Liabilities

Schedule 2.5(c): Certain Retained Liabilities

DISCLOSURE SCHEDULE


--------------------------------------------------------------------------------